


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Published CUSIP Number: [__________]
 
TERM CREDIT AGREEMENT
 
Dated as of March 20, 2008
 
among
 
TEXAS INDUSTRIES, INC.,
as the Borrower,
 
BANK OF AMERICA, N.A.,
as Administrative Agent,
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agent,
 
and
 
The Other Lenders Party Hereto



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Section
     
Page
         
ARTICLE I.
 
DEFINITIONS AND ACCOUNTING TERMS
 
1
1.01
 
Defined Terms
 
1
1.02
 
Other Interpretive Provisions
 
22
1.03
 
Accounting Terms
 
23
1.04
 
Rounding
 
23
1.05
 
Times of Day
 
23
ARTICLE II.
 
THE COMMITMENTS AND TERM LOANS
 
23
2.01
 
Term Loans
 
23
2.02
 
Term Borrowing, Conversions and Continuations of Term Loans
 
24
2.03
 
Prepayments
 
25
2.04
 
Repayment of Term Loans
 
26
2.05
 
Interest
 
27
2.06
 
Fees
 
27
2.07
 
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
 
28
2.08
 
Evidence of Debt
 
28
2.09
 
Payments Generally; Administrative Agent's Clawback
 
29
2.10
 
Sharing of Payments by Lenders
 
30
ARTICLE III.
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
31
3.01
 
Taxes
 
31
3.02
 
Illegality
 
33
3.03
 
Inability to Determine Rates
 
34
3.04
 
Increased Costs; Reserves on Eurodollar Rate Loans
 
34
3.05
 
Compensation for Losses
 
35
3.06
 
Mitigation Obligations; Replacement of Lenders
 
36
3.07
 
Survival
 
36
ARTICLE IV.
 
CONDITIONS PRECEDENT TO TERM LOANS
 
36
4.01
 
Conditions of Term Loans
 
36
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
 
38
5.01
 
Existence, Qualification and Power; Compliance with Laws
 
38
5.02
 
Authorization; No Contravention
 
39
5.03
 
Governmental Authorization; Other Consents
 
39
5.04
 
Binding Effect
 
39
5.05
 
Financial Statements; No Material Adverse Effect; No Internal Control Event
 
39
5.06
 
Litigation
 
40
5.07
 
No Default
 
40
5.08
 
Ownership of Property; Liens
 
40

 
-i-

--------------------------------------------------------------------------------


 
5.09
 
Environmental Compliance
 
40
5.10
 
Insurance
 
41
5.11
 
Taxes
 
41
5.12
 
ERISA Compliance
 
41
5.13
 
Subsidiaries; Equity Interests
 
42
5.14
 
Margin Regulations; Investment Company Act
 
42
5.15
 
Disclosure
 
43
5.16
 
Compliance with Laws
 
43
5.17
 
Intellectual Property; Licenses, Etc.
 
43
5.18
 
Common Enterprise
 
43
5.19
 
Solvent
 
44
5.20
 
Taxpayer Identification Number
 
44
ARTICLE VI.
 
AFFIRMATIVE COVENANTS
 
44
6.01
 
Financial Statements
 
44
6.02
 
Certificates; Other Information
 
45
6.03
 
Notices
 
47
6.04
 
Payment of Obligations
 
48
6.05
 
Preservation of Existence, Etc.
 
48
6.06
 
Maintenance of Properties
 
48
6.07
 
Maintenance of Insurance
 
48
6.08
 
Compliance with Laws
 
48
6.09
 
Books and Records
 
48
6.10
 
Inspection Rights
 
49
6.11
 
Use of Proceeds
 
49
6.12
 
Further Assurances
 
49
6.13
 
Additional Subsidiaries
 
49
ARTICLE VII.
 
NEGATIVE COVENANTS
 
49
7.01
 
Liens
 
49
7.02
 
Investments
 
49
7.03
 
Debt
 
50
7.04
 
Fundamental Changes
 
52
7.05
 
Dispositions
 
52
7.06
 
Restricted Payments
 
52
7.07
 
Change in Nature of Business
 
53
7.08
 
Transactions with Affiliates
 
53
7.09
 
Burdensome Agreements
 
53
7.10
 
Use of Proceeds
 
54
7.11
 
Financial Covenants
 
54
7.12
 
Sale and Leaseback
 
54
7.13
 
Sale or Discount of Receivables
 
54
7.14
 
Debt Modifications
 
54
7.15
 
Debt Payments
 
54

 
-ii-

--------------------------------------------------------------------------------


 
ARTICLE VIII.
 
EVENTS OF DEFAULT AND REMEDIES
 
55
8.01
 
Events of Default
 
55
8.02
 
Remedies Upon Event of Default
 
57
8.03
 
Application of Funds
 
57
ARTICLE IX.
 
ADMINISTRATIVE AGENT
 
58
9.01
 
Appointment and Authority
 
58
9.02
 
Rights as a Lender
 
58
9.03
 
Exculpatory Provisions
 
58
9.04
 
Reliance by Administrative Agent
 
59
9.05
 
Delegation of Duties
 
60
9.06
 
Resignation of Administrative Agent
 
60
9.07
 
Non Reliance on Administrative Agent and Other Lenders
 
61
9.08
 
No Other Duties, Etc.
 
61
9.09
 
Administrative Agent May File Proofs of Claim
 
61
9.10
 
Guaranty Matters
 
62
ARTICLE X.
 
MISCELLANEOUS
 
62
10.01
 
Amendments, Etc.
 
62
10.02
 
Notices; Effectiveness; Electronic Communication
 
63
10.03
 
No Waiver; Cumulative Remedies
 
65
10.04
 
Expenses; Indemnity; Damage Waiver
 
65
10.05
 
Payments Set Aside
 
67
10.06
 
Successors and Assigns
 
68
10.07
 
Treatment of Certain Information; Confidentiality
 
71
10.08
 
Right of Setoff
 
72
10.09
 
Interest Rate Limitation
 
72
10.10
 
Counterparts; Integration; Effectiveness
 
73
10.11
 
Survival of Representations and Warranties
 
73
10.12
 
Severability
 
73
10.13
 
Replacement of Lenders
 
73
10.14
 
Governing Law; Jurisdiction; Etc.
 
74
10.15
 
Waiver of Jury Trial
 
75
10.16
 
No Advisory or Fiduciary Responsibility
 
75
10.17
 
USA PATRIOT Act Notice
 
76
10.18
 
2005 Indenture
 
76
10.19
 
ENTIRE AGREEMENT
 
76
SIGNATURES
 
 
 
S-1



-iii-

--------------------------------------------------------------------------------


 
SCHEDULES
 
2.01
Commitments and Applicable Percentages
5.13
Subsidiaries; Other Equity Investments; Equity Interests in the Borrower
7.01    
Existing Liens
7.02(d)
Existing Investments
7.03(c)
Existing Debt
10.02
Administrative Agent's Office; Certain Addresses for Notices

 
EXHIBITS
 

 
Form of
   
A
Assignment and Assumption
B
Compliance Certificate
C
Guaranty
D
Opinion Matters
E
Term Loan Note
F
Term Loan Notice



-iv-

--------------------------------------------------------------------------------



TERM CREDIT AGREEMENT
 
This TERM CREDIT AGREEMENT ("Agreement") is entered into as of March 20, 2008,
among TEXAS INDUSTRIES, INC., a Delaware corporation (the "Borrower"), each
lender from time to time party hereto (collectively, the "Lenders" and
individually, a "Lender"), and BANK OF AMERICA, N.A., as Administrative Agent.
 
The Borrower has requested that the Lenders provide a term credit facility, and
the Lenders are willing to do so, subject to the terms and conditions set forth
below.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
 
"Acquisition" means the acquisition by any Person of (a) a majority of the
Equity Interests of another Person, (b) all or substantially all of the assets
of another Person or any operating division of another Person or (c) all or
substantially all of a line of business of another Person, in each case whether
or not involving a merger or consolidating with such other Person.
 
"Acquisition Consideration" means the consideration given by the Borrower or any
of its Subsidiaries for an Acquisition, including but not limited to the sum of
(without duplication) (a) the fair market value of any cash, property (other
than Equity Interests issued in respect of such Acquisition) or services given,
plus (b) the amount of any Debt assumed, incurred or guaranteed (to the extent
not otherwise included) in connection with such Acquisition by the Borrower or
any of its Subsidiaries.
 
"Additional Senior Notes" means any Senior Notes issued by the Borrower after
the Closing Date.
 
"Adjusted Net Earnings From Operations" means, with respect to any fiscal period
of any Person (the "subject Person"), net income of the subject Person on a
consolidated basis after provision for income taxes for such fiscal period, as
determined in conformity with GAAP and reported on the financial statements for
such fiscal period, excluding any and all of the following included in such net
income: (a) gain, to the extent in excess of $5,000,000, or loss arising from
the sale of any capital assets (including sales of surplus operating assets and
real estate); (b) gain or loss arising from any write-up or write-down in the
book value of any asset; (c) earnings of any other Person, substantially all of
the assets of which have been acquired by the subject Person in any manner, to
the extent realized by such other Person prior to the date of Acquisition;
(d) earnings of any other Person (excluding Wholly-Owned Subsidiaries) in which
the subject Person has an ownership interest unless (and only to the extent)
such earnings shall actually have been received by the subject Person in the
form of cash distributions; (e) earnings of any Person to which assets of the
subject Person shall have been sold, transferred, or disposed of, or into which
subject Person shall have been merged, or which has been a party with the
subject Person to any consolidation or other form of reorganization, prior to
the date of such transaction; (f) gain arising from the acquisition of debt or
equity securities of the subject Person or from cancellation or forgiveness of
Debt; and (g) gain or loss arising from extraordinary items, as determined in
conformity with GAAP, or from any other non-recurring transaction.
 
-1-

--------------------------------------------------------------------------------


 
"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
"Aggregate Revolving Commitments" means the "Aggregate Commitments" as defined
in the Revolving Credit Agreement.
 
"Aggregate Term Commitments" means the Term Commitments of all Lenders.
 
"Agreement" means this Term Credit Agreement.
 
"Applicable Law" means (a) in respect of any Person, all provisions of Laws
applicable to such Person, and all orders and decrees of all courts and
determinations of arbitrators applicable to such Person and (b) in respect of
contracts made or performed in the State of Texas, "Applicable Law" shall also
mean the laws of the United States of America, including, without limitation the
foregoing, 12 USC Sections 85 and 86, as amended to the date hereof and as the
same may be amended at any time and from time to time hereafter, and any other
statute of the United States of America now or at any time hereafter prescribing
the maximum rates of interest on loans and extensions of credit, and the laws of
the State of Texas.
 
"Applicable Percentage" means, with respect to each Lender at any time, the
percentage (carried out to the ninth decimal place), the numerator of which is
the amount of the Term Commitment of such Lender at such time and the
denominator of which is the Aggregate Term Commitments at such time; provided
that if the Term Commitment of each Lender has been terminated pursuant to
Section 8.02 or if the Aggregate Term Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
 
-2-

--------------------------------------------------------------------------------


 
"Applicable Rate" means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):
 
Pricing
Level
 
Leverage Ratio
 
Applicable Margin for
Eurodollar Rate Loans 
 
Applicable Margin
for Base Rate Loans
 
1
   
< 3.50 to 1.00
   
2.250
%
 
1.250
%
2
   
≥ 3.50 to 1.00
   
2.500
%
 
1.500
%

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 2 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered. The Applicable Rate in effect
from the Closing Date through and including the date the Compliance Certificate
is delivered pursuant to Section 6.02(b) for the fiscal quarter ending
February 29, 2008 shall be determined based upon Pricing Level 1.
 
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
"Arranger" means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.
 
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
 
"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended May 31, 2007, and
the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
 
"Bank of America" means Bank of America, N.A. and its successors.
 
"Base Rate" means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its "prime rate." The "prime rate" is a rate set by Bank of America based
upon various factors including Bank of America's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
 
-3-

--------------------------------------------------------------------------------


 
"Base Rate Loan" means a Term Loan that bears interest based on the Base Rate.
 
"Borrower" has the meaning specified in the introductory paragraph hereto.
 
"Borrower Materials" has the meaning specified in Section 6.02.
 
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
 
"Capital Lease Obligations" means, for any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP. For purposes of this Agreement, the amount of
such Capital Lease Obligations shall be the capitalized amount thereof,
determined in accordance with GAAP.
 
"Cash Equivalents" means: (a) United States dollars; (b) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) maturing, unless such
securities are deposited to defease any Debt, not more than twelve months from
the date of acquisition; (c) certificates of deposit and eurodollar time
deposits with maturities of twelve months or less from the date of acquisition,
bankers' acceptances with maturities not exceeding twelve months and overnight
bank deposits, in each case, with any domestic commercial bank having capital
and surplus in excess of $500,000,000 and a rating at the time of acquisition
thereof of P-1 or better from Moody's or A-1 or better from S&P; (d) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clauses (b) and (c) above entered into with any financial
institution meeting the qualifications specified in clause (c) above;
(e) commercial paper having the highest rating obtainable from Moody's or S&P
and in each case maturing within six months after the date of acquisition;
(f) auction rate securities rated with the highest short-term ratings by Moody's
and S&P, and maturing within 365 days of acquisition; (g) securities issued and
fully guaranteed by any state, commonwealth or territory of the United States of
America, or by any political subdivision or taxing authority thereof, rated at
least "A" by Moody's or S&P and having maturities of not more than twelve months
from the date of acquisition; and (h) money market funds at least 95% of the
assets of which constitute Cash Equivalents of the kinds described in
clauses (a) through (g) of this definition.
 
-4-

--------------------------------------------------------------------------------


 
"Cash Management Obligations" means, with respect to any Lender, any obligations
owed to such Lender by the Borrower or any of its Subsidiaries which arise as a
direct result of the deposit, collection and other cash management, treasury or
deposit services provided by such Lender to the Borrower or any such Subsidiary,
including without limitation all of the obligations of the Borrower or any of
its Subsidiaries to such Lender for overdrafts, for returned checks and other
returned items and for credit extended under, or as a result of, cash
management, treasury and deposit agreements.
 
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law, or in the administration, interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority.
 
"Change of Control" means (a) the direct or indirect sale, transfer, conveyance
or other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the properties or
assets of the Borrower and its Subsidiaries, taken as a whole, to any "person"
or "group" (as such terms are used for purposes of Sections 13(d) and 14(d) of
the Securities Exchange Act, whether or not applicable), (b) any "person" or
"group" (as such terms are used for purposes of Sections 13(d) and 14(d) of the
Securities Exchange Act, whether or not applicable) is or becomes the
"beneficial owner", directly or indirectly, of more than 35% of the total voting
power in the aggregate of all classes of Equity Interests of the Borrower then
outstanding normally entitled to vote in elections of directors, (c) during any
period of 24 consecutive months after the Closing Date, individuals who at the
beginning of such 24-month period constituted the board of directors of the
Borrower (together with any new directors whose election by such board of
directors or whose nomination for election by the shareholders of the Borrower
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the board of directors of the Borrower then in office,
or (d) any "Change of Control" as defined in the Senior Notes shall occur in
respect thereof.
 
"Closing Date" means the date of this Agreement, which the parties hereto
acknowledge is the date that all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01.
 
"Code" means the Internal Revenue Code of 1986.
 
"Compliance Certificate" means a certificate substantially in the form of
Exhibit B.
 
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.
 
-5-

--------------------------------------------------------------------------------


 
"Debt" means, with respect to any Person, without duplication, (a) debt of such
Person for borrowed money, (b) all debt of such Person evidenced by bonds,
notes, debentures or similar instruments or bankers' acceptances or letters of
credit (or reimbursement obligations in respect thereof); (c) the balance
deferred and unpaid by such Person of the purchase price of any property which
purchase price is due more than six months after the date of placing such
property in service or taking delivery and title thereto, except any such
balance that constitutes an accrued expense or trade payable, (d) all
obligations of others secured by any Lien (other than Liens referred to in
clauses (b), (c), (d), (e), (g) or (i) of the definition of Permitted Liens) on
any property or asset owned by such Person, whether or not the obligation
secured thereby shall have been assumed, (e) to the extent not otherwise
included, all Capitalized Lease Obligations of such Person, all obligations of
such Person with respect to leases constituting part of a sale and leaseback
arrangement, all Guaranties by such Person, all obligations of such Person under
Swap Contracts, (f) any "withdrawal liability" of such Person, as such term is
defined under part I of Subtitle E of Title IV of ERISA, (g) all Synthetic Lease
Obligations of such Person, and (h) all preferred stock issued by such Person
and required by the terms thereof to be redeemed, or for which mandatory sinking
fund payments are due, by a fixed date prior to one year after the Maturity
Date.
 
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
"Default Rate" means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.
 
"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Term Loans required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.
 
"Depreciation" means depreciation and depletion expense as determined in
accordance with GAAP.
 
-6-

--------------------------------------------------------------------------------


 
"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding licenses of intellectual property and leases
of real property entered into in the ordinary course of business and the
granting of Permitted Liens.
 
"Dividend" means, as to any Person, any declaration or payment of any dividend
(other than a stock dividend) on, or the making of any distribution to any
holder of, any shares of capital stock (or other equity or beneficial interest)
of such Person (other than salaries, bonuses and loans to employees made or paid
in the ordinary course of business).
 
"Documentation Agent" means Wells Fargo Bank, National Association, in its
capacity as documentation agent under any of the Loan Documents, or any
successor thereto.
 
"Dollar" and "$" mean lawful money of the United States.
 
"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
"EBITDA" means, for any period, determined in accordance with GAAP on a
consolidated basis for the Borrower and its Subsidiaries, the sum of
(a) Adjusted Net Earnings From Operations for such period, plus (b) to the
extent deducted in the determination of Adjusted Net Earnings from Operations
for such period, (i) Interest Expense, plus (ii) federal, state, local and
foreign income taxes, plus (iii) Depreciation, amortization and other
non-recurring non-cash charges (excluding any non-cash charges to the extent
that it represents an accrual of or reserve for cash payments in any future
period), plus (iv) non-cash charges in respect of stock based compensation
expenses (excluding any such non-cash charges to the extent that it represents
an accrual of or reserve for cash payments in any future period), minus (c) to
the extent included in the determination of Adjusted Net Earnings from
Operations for such period, non-cash credits.
 
"Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
"Eligible Assignee" shall not include the Borrower or any of the Borrower's
Affiliates or Subsidiaries.
 
"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
-7-

--------------------------------------------------------------------------------


"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
 
"Environmental Permit" means any permit, license, order, approval or other
authorization under Environmental Law material to business of the Borrower or
any Subsidiary.
 
"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
"ERISA" means the Employee Retirement Income Security Act of 1974.
 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate a Pension Plan, the treatment of a
Pension Plan amendment as a termination under Sections 4041 or 4041A of ERISA,
or the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
 
-8-

--------------------------------------------------------------------------------


 
"Eurodollar Rate" means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate ("BBA LIBOR"), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the "Eurodollar Rate" for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America's London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
 
"Eurodollar Rate Loan" means a Term Loan that bears interest at a rate based on
the Eurodollar Rate.
 
"Event of Default" has the meaning specified in Section 8.01.
 
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender's failure or inability (other than as a
result of a Change in Law) to provide the documentation described in
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a).
 
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
"Fee Letter" means the letter agreement, dated February 20, 2008 among the
Borrower, the Administrative Agent and the Arranger.
 
-9-

--------------------------------------------------------------------------------


 
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
"Foreign Subsidiary" means each Subsidiary of the Borrower which is organized
under the laws of a jurisdiction other than the United States of America or any
state or commonwealth thereof.
 
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
 
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
"Granting Lender" has the meaning specified in Section 10.06(h).
 
"Guarantee" means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the "primary obligor") in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Debt to obtain any such Lien). The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term "Guarantee" as a verb has a corresponding meaning.
 
-10-

--------------------------------------------------------------------------------


 
"Guarantied Obligations" means, collectively, (a) the Obligations, (b) all Swap
Obligations owed to any Guarantied Party, (c) all Cash Management Obligations,
(d) any and all out-of-pocket expenses (including, without limitation, expenses
and reasonable counsel fees and expenses of any Guarantied Party) incurred by
any Guarantied Party in enforcing its rights under this Agreement, any other
Loan Document, or any Swap Contract or in respect of any Cash Management
Obligations, and (e) all present and future amounts in respect of the foregoing
that would become due but for the operation of any provision of Debtor Relief
Laws, and all present and future accrued and unpaid interest in respect of the
foregoing, including, without limitation, post-petition interest if any Loan
Party voluntarily or involuntarily becomes subject to any Debtor Relief Laws.
 
"Guarantied Parties" means, collectively, (a) the Administrative Agent, (b) the
Lenders, (c) any Lender or any Affiliate of any Lender that is a party to any
Swap Contract with the Borrower or any Subsidiary of the Borrower, (d) any
Lender or any Affiliate of any Lender that is owed any Cash Management
Obligation (provided that at the time such Cash Management Obligations arose
such Lender is a party to the Credit Agreement), and (e) the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any Loan
Document; provided that any Person that ceases to be a Lender (and any Affiliate
of such Person) shall be a Guarantied Party only with respect to transactions
under Swap Contracts that were entered into during or prior to the time that
such Person was a Lender.
 
"Guarantors" means, collectively, each Material Domestic Subsidiary.
 
"Guaranty" means the Guaranty made by the Guarantors, substantially in the form
of Exhibit C, and shall include any Guaranty Supplement executed thereto and
defined therein.
 
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
"Highest Lawful Rate" means at the particular time in question the maximum rate
of interest which, under Applicable Law, any Lender is then permitted to charge
on the Obligations. If the maximum rate of interest which, under Applicable Law,
any Lender is permitted to charge on the Obligations shall change after the date
hereof, the Highest Lawful Rate shall be automatically increased or decreased,
as the case may be, from time to time as of the effective time of each change in
the Highest Lawful Rate without notice to the Borrower. For purposes of
determining the Highest Lawful Rate under Applicable Law, on each day, if any,
that Chapter 303 of the Texas Finance Code establishes the Highest Lawful Rate,
such rate shall be the weekly ceiling computed in accordance with
Section 303.003 for that day.
 
-11-

--------------------------------------------------------------------------------


 
"Indemnified Taxes" means Taxes other than Excluded Taxes.
 
"Indemnitees" has the meaning specified in Section 10.04(b).
 
"Information" has the meaning specified in Section 10.07.
 
"Interest Coverage Ratio" means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP, the ratio of (a) EBITDA to (b) Interest Expense, in each case for the
period of the most recent four consecutive fiscal quarters ending on or before
such date of determination.
 
"Interest Expense" means, for any period of calculation, calculated for the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP, interest expense (including interest expense pursuant to Capitalized
Lease Obligations) for such period.
 
"Interest Payment Date" means, (a) as to any Term Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Term Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.
 
"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Term Loan Notice; provided that:
 
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
 
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii) no Interest Period shall extend beyond the Maturity Date.
 
"Internal Control Event" means a material weakness in, or material. fraud that
involves management or other employees who have a significant role in, the
Borrower’s internal controls over financial reporting, in each case as described
in the Securities Laws.
 
-12-

--------------------------------------------------------------------------------


 
"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person of or in another Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or Equity
Interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Debt of such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
 
"IP Rights" has the meaning specified in Section 5.17.
 
"IRS" means the United States Internal Revenue Service.
 
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
"Lender" has the meaning specified in the introductory paragraph hereto.
 
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
"Leverage Ratio" means, as of any date of determination, for the Borrower and
its Subsidiaries consolidated in accordance with GAAP, the ratio of (a) Total
Debt as of such date of determination to (b) EBITDA for the most recent four
consecutive fiscal quarters ending on or before such date of determination.
 
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
"Limited Amount Period" means, after termination of the initial Unlimited Amount
Period, from the first day of any fiscal quarter, the shorter of (a) a period of
four fiscal quarters commencing on such day and (b) the period of time from such
date to the commencement of an Unlimited Amount Period; provided, however, no
consecutive Limited Amount Period shall commence until the first day of the
fiscal quarter which is the fifth fiscal quarter after the commencement of the
preceding Limited Amount Period.
 
-13-

--------------------------------------------------------------------------------


 
"Limited Restricted Payment Period" means, after termination of the initial
Unlimited Restricted Payment Period, from the first day of any fiscal quarter,
the shorter of (a) a period of four fiscal quarters commencing on such day and
(b) the period of time from such date to the commencement of an Unlimited
Restricted Payment Period; provided, however, no consecutive Limited Restricted
Payment Period shall commence until the first day of the fiscal quarter which is
the fifth fiscal quarter after the commencement of the preceding Limited
Restricted Payment Period.
 
"Loan Documents" means this Agreement, each Term Loan Note, the Fee Letter, the
Guaranty, and any other agreement or document executed, delivered or performable
by any Loan Party in connection herewith or as security for the Obligations.
 
"Loan Parties" means, collectively, the Borrower and each Guarantor.
 
"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Documents; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.
 
"Material Domestic Subsidiary" means any Domestic Subsidiary that has assets in
excess of $10,000.
 
"Maturity Date" means (a) August 15, 2012 or (b) such earlier date as (i) the
Obligations become due and payable pursuant to this Agreement (whether by
acceleration, prepayment in full, scheduled reduction or otherwise) or
(ii) there shall exist an Event of Default under Section 8.01(f) of this
Agreement.
 
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
"Net Cash Proceeds" means:
 
(a) with respect to the sale of any asset by the Borrower or any Subsidiary, the
excess, if any, of (i) the sum of cash and cash equivalents received in
connection with such sale (including any cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Debt that is secured by such asset and that is required to be repaid in
connection with the sale thereof (other than Debt under the Loan Documents),
(B) the out-of-pocket expenses incurred by the Borrower or any Subsidiary in
connection with such sale and (C) income taxes reasonably estimated to be
actually payable within two years of the date of the relevant asset sale as a
result of any gain recognized in connection therewith; and
 
-14-

--------------------------------------------------------------------------------


 
(b) with respect to the sale of any Equity Interest by the Borrower or the
issuance of any Additional Senior Notes by the Borrower, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
out-of-pocket expenses, incurred by the Borrower in connection with such
transaction.
 
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Term Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
"Off-Balance Sheet Liabilities" means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred, and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called "synthetic,"
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; (d) any other monetary
obligation arising with respect to any other transaction which upon the
application of any Debtor Relief Law to such Person or any of its Subsidiaries,
would be characterized as indebtedness, or (e) any transaction structured to
provide tax deductibility as interest expense of any dividend or similar
payment.
 
"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
-15-

--------------------------------------------------------------------------------


 
"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
"Participant" has the meaning specified in Section 10.06(d).
 
"PBGC" means the Pension Benefit Guaranty Corporation.
 
"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
"Permitted Liens" means, as applied to any Person:
 
(a) any Lien in favor of the Administrative Agent to secure the Guarantied
Obligations (including, without limitation, obligations in respect of Swap
Contracts and Cash Management Obligations, to the extent included within the
definition of Guarantied Obligations).
 
(b) (i) Liens on real estate for real estate taxes not yet delinquent,
(ii) Liens on leasehold interests created by the lessor in favor of any
mortgagee of the leased premises, and (iii) Liens for taxes, assessments,
governmental charges, levies or claims that are being diligently contested in
good faith by appropriate proceedings and for which adequate reserves shall have
been set aside on such Person's books, but only so long as no foreclosure,
restraint, sale or similar proceedings have been commenced with respect thereto;
 
(c) Liens of carriers, landlords, warehousemen, mechanics, laborers and
materialmen and other similar Liens incurred in the ordinary course of business
for sums not yet due or being contested in good faith, if such reserve or
appropriate provision, if any, as shall be required by GAAP shall have been made
therefore;
 
(d) Liens incurred in the ordinary course of business in connection with
worker's compensation, unemployment insurance or similar legislation, other than
Liens imposed by ERISA;
 
(e) Easements, right-of-way, restrictions and other similar encumbrances on real
property which do not materially interfere with the ordinary conduct of the
business of such Person;
 
-16-

--------------------------------------------------------------------------------


 
(f) Liens created to secure Debt permitted by Section 7.03(d), which is incurred
solely for the purpose of financing the acquisition or construction of such
assets and incurred at the time of acquisition or construction, so long as each
such Lien shall at all times be confined solely to the asset or assets so
acquired or constructed (and proceeds thereof), and refinancings thereof so long
as any such Lien remains solely on the asset or assets acquired or constructed
and the amount of Debt related thereto is not increased.
 
(g) Liens in respect of judgments or awards for which appeals or proceedings for
review are being prosecuted and in respect of which a stay of execution upon any
such appeal or proceeding for review shall have been secured, provided that
(i) such Person shall have established adequate reserves for such judgments or
awards, (ii) such judgments or awards shall be fully insured and the insurer
shall not have denied coverage, or (iii) such judgments or awards shall have
been bonded to the reasonable satisfaction of the Administrative Agent;
 
(h) Any Liens existing on the Closing Date which are described on Schedule 7.01
and which are acceptable to the Lenders, and Liens resulting from the
refinancing of the related Debt, provided that the Debt secured thereby shall
not be increased and the Liens shall not cover additional assets of the Borrower
or any Subsidiary;
 
(i) Liens filed of record out of an abundance of caution by lessors of personal
property, so long as each such Lien shall at all times be confined solely to the
asset or assets so leased (including additions and accessions thereto and
proceeds of insurance thereon);
 
(j) Liens that secure Debt permitted by Section 7.03(k); and
 
(k) Liens to secure the Revolving Guarantied Obligations.
 
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
"Plan" means any "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
"Platform" has the meaning specified in Section 6.02.
 
"Public Lender" has the meaning specified in Section 6.02.
 
"Register" has the meaning specified in Section 10.06(c).
 
"Registered Public Accounting Firm" has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
 
-17-

--------------------------------------------------------------------------------


 
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
 
"Release" has the meaning specified under any Environmental Law.
 
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
"Required Lenders" means, as of any date of determination, Lenders having more
than 50% of the Aggregate Term Commitments or, if the commitment of each Lender
to make Term Loans has been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 50% of the Total Outstandings; provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
 
"Response" has the meaning specified under any Environmental Law.
 
"Responsible Officer" means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
a Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
 
"Restricted Debt Payments" has the meaning specified in Section 7.15.
 
"Restricted Payment" means (i) any Dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Borrower or any Subsidiary, or (ii) any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Borrower's stockholders, partners
or members (or the equivalent Person thereof).
 
"Revolving Credit Agreement" means that certain First Amended and Restated
Credit Agreement, dated as of August 15, 2007, among the Borrower, the lenders
party thereto, and Bank of America, N.A., as administrative agent.
 
"Revolving Guarantied Obligations" means "Guarantied Obligations", as such term
is defined in the Revolving Credit Agreement as of the Closing Date.
 
"Sarbanes-Oxley" means the Sarbanes-Oxley Act of 2002.
 
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
-18-

--------------------------------------------------------------------------------


 
"Securities Laws" means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
 
"Senior Notes" means the 2005 Senior Notes and other unsecured senior notes of
the Borrower due 2013 or thereafter, provided that the terms (excluding interest
rates and fees, which, however shall be comparable to market interest rates and
fees charged to companies of financial condition similar to the Borrower at the
time such other senior notes are issued), provisions and covenants governing
such other senior notes taken as a whole (a) are not more restrictive on the
Borrower and its Subsidiaries than this Agreement and (b) do not provide greater
enforcement rights to the holder of such other senior notes than the enforcement
rights of the Administrative Agent and the Lenders under the Loan Documents,
provided that terms, provisions and covenants substantially the same as those in
the 2005 Indenture shall be deemed to satisfy the requirements of clauses (a)
and (b) of this definition.
 
"Solvent" means, with respect to any Person, as of any date of determination,
that the fair value of the assets of such Person (at fair valuation) is, on the
date of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date, that
the present fair saleable value of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the probable
liability of such Person on its debts as such debts become absolute and matured,
and that, as of such date, such Person will be able to pay all liabilities of
such Person as such liabilities mature and such Person does not have
unreasonably small capital with which to carry on its business. In computing the
amount of contingent or unliquidated liabilities at any time, such liabilities
will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person acting in good faith.
 
"SPC" has the meaning specified in Section 10.06(h).
 
"Subordinated Debt" means all Debt of the Borrower or any Subsidiary which shall
be subordinated, on terms satisfactory to the Required Lenders, to the
Obligations.
 
"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
-19-

--------------------------------------------------------------------------------


 
"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement to the extent governing contracts of
the kinds described in clause (a) of this definition (any such master agreement,
together with any related schedules, a "Master Agreement"), including any such
obligations or liabilities under any Master Agreement.
 
"Swap Obligations" means any and all obligations under or in connection with or
otherwise owed by the Borrower or any Subsidiary to any Lender or any Affiliate
of a Lender in respect of a Swap Contract.
 
"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
"Syndication Agent" means Wachovia Bank, National Association, in its capacity
as syndication agent under any of the Loan Documents, or any successor
syndication agent.
 
"Synthetic Lease Obligation" means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
"Term Borrowing" means the borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
 
-20-

--------------------------------------------------------------------------------


 
 
"Term Commitment" means, as to each Lender, its obligation to make a Term Loan
to the Borrower pursuant to Section 2.01, in a principal amount equal to the
amount set forth opposite such Lender's name on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
 
"Term Loan" has the meaning specified in Section 2.01.
 
"Term Loan Note" means a promissory note made by the Borrower in favor of a
Lender evidencing the Term Loan made by such Lender, substantially in the form
of Exhibit E.
 
"Term Loan Notice" means a notice of (a) the Term Borrowing, (b) a conversion of
Term Loans from one Type to the other, or (c) a continuation of Term Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit F.
 
"Total Debt" means, as of any date of determination, determined for the Borrower
and its Subsidiaries on a consolidated basis determined in accordance with GAAP,
the sum (without duplication) of (a) all principal outstanding under the Loan
Documents, (b) all principal obligations evidenced by a promissory note or
otherwise representing borrowed money, (c) all reimbursement obligations for
letters of credit that have been drawn upon and remain outstanding, and (d) all
Capitalized Lease Obligations.
 
"Total Outstandings" means the aggregate outstanding principal amount of all
Term Loans.
 
"Total Revolving Outstandings" means the "Total Outstandings" as defined in the
Revolving Credit Agreement.
 
"2005 Indenture" means that certain Indenture, dated as of July 6, 2005, among
the Borrower, certain Subsidiaries of the Borrower and Wells Fargo Bank,
National Association, as trustee, providing for the issuance of the 2005 Senior
Notes.
 
"2005 Senior Notes" means those certain 7.25% Senior Notes due 2013 of the
Borrower issued pursuant to the 2005 Indenture.
 
"Type" means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.
 
"UCC" means the Uniform Commercial Code of Texas or, where applicable to
specific collateral, any other relevant state.
 
"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
"United States" and "U.S." mean the United States of America.
 
-21-

--------------------------------------------------------------------------------


 
"Unlimited Amount Period" means the period of time from the Closing Date until
the commencement of the initial Limited Amount Period, if any. Thereafter,
"Unlimited Amount Period" means any period of time from and including the date
of receipt by the Administrative Agent of a Compliance Certificate which is the
second consecutive Compliance Certificate evidencing a Leverage Ratio of less
than 3.00 to 1.00 to the last day of the first fiscal quarter thereafter, if
any, in which the Leverage Ratio as of the end of such fiscal quarter is greater
than or equal to 3.00 to 1.00.
 
"Unlimited Restricted Payment Period" means the period of time from the Closing
Date until the commencement of the initial Limited Restricted Payment Period, if
any. Thereafter, "Unlimited Restricted Payment Period" means any period of time
from and including the date of receipt by the Administrative Agent of a
Compliance Certificate which is the second consecutive Compliance Certificate
evidencing a Leverage Ratio of less than 3.00 to 1.00 to the last day of the
first fiscal quarter thereafter, if any, in which the Leverage Ratio as of the
end of such fiscal quarter is greater than or equal to 3.00 to 1.00.
 
"Wholly-Owned Subsidiary" when used to determine the relationship of a
Subsidiary to a Person, means a Subsidiary all of the issued and outstanding
Equity Interests (other than directors' qualifying shares) of which shall at the
time be owned by such Person or one or more of such Person's Wholly-Owned
Subsidiaries or by such Person and one or more of such Person's Wholly-Owned
Subsidiaries.
 
1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words "herein," "hereof" and
"hereunder," and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
-22-

--------------------------------------------------------------------------------


 
(b) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03 Accounting Terms.
 
(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
 
(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).
 
ARTICLE II.
THE COMMITMENTS AND TERM LOANS
 
2.01 Term Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a single term loan (each such term loan, a "Term
Loan") to the Borrower on the Closing Date in the amount of its Term Commitment.
Term Loans may be repaid but may not thereafter be reborrowed. Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
 
-23-

--------------------------------------------------------------------------------


 
2.02 Term Borrowing, Conversions and Continuations of Term Loans.
 
(a) The Term Borrowing, each conversion of Term Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower's irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Term Borrowing of, any conversion to or continuation of, Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on
the requested date of any Term Borrowing of Base Rate Loans. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Term Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each conversion to or continuation of, Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Term Loan
Notice (whether telephonic or written), shall specify (i) whether the Borrower
is requesting the Term Borrowing, a conversion of Term Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Term Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of the Term Loans to be
borrowed, converted or continued, (iv) the Type of Term Loans to be borrowed or
to which existing Term Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Term Loan in a Term Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Term Borrowing of, conversion
to, or continuation of Eurodollar Rate Loans in any such Term Loan Notice but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
 
(b) Following receipt of a Term Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
Term Loans, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of the Term Borrowing, each Lender shall make
the amount of its Term Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent's Office not later than 1:00 p.m. on
the Business Day specified in the Term Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.01, the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.
 
-24-

--------------------------------------------------------------------------------


 
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Term Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.
 
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America's prime rate used in determining the Base Rate
promptly following the public announcement of such change.
 
(e) After giving effect to the Term Borrowing, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than five Interest Periods in effect with respect
to Term Loans.
 
2.03 Prepayments.
 
(a) Voluntary Prepayments - Term Loans. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(A) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Term Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender's Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each such
prepayment shall be (i) applied to the unpaid principal installments thereof in
inverse order of maturity and (ii) paid to the Lenders in accordance with their
respective Applicable Percentages.
 
(b) Mandatory Prepayments – Additional Senior Notes. Upon the issuance of any
Additional Senior Notes, the Borrower shall make a mandatory prepayment of the
Term Loans to the Administrative Agent for the Lenders in the aggregate amount
equal to the Net Cash Proceeds of such issuance.
 
(c) Mandatory Prepayments - Asset Dispositions. Upon the Disposition, in any
single transaction or series of related transactions, of property of the
Borrower or its Subsidiaries with a fair market value of $2,000,000 or more,
other than Dispositions permitted by clauses (a) through (f) of Section 7.05,
the Borrower shall make a mandatory prepayment of the Term Loans to the
Administrative Agent for the Lenders in the aggregate amount equal to the Net
Cash Proceeds of such Disposition.
 
-25-

--------------------------------------------------------------------------------


 
(d) Repayment Application. Any mandatory prepayment of Term Loans pursuant to
Section 2.03(b) or (c) shall (i) include and be applied to interest to the date
of such prepayment on the principal amount prepaid and any additional amounts
required pursuant to Section 3.05, (ii) not be subject to any notice and minimum
payment provisions, and (iii) be applied to the unpaid scheduled principal
installments thereof in inverse order of maturity.
 
2.04 Repayment of Term Loans. The Borrower shall repay the aggregate principal
amount of all Term Loans outstanding on the following dates in the respective
amounts set forth opposite such dates (which amounts shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.03).


Date
 
Amount
 
August 31, 2008
 
$
1,875,000
 
November 30, 2008
 
$
1,875,000
 
February 28, 2009
 
$
1,875,000
 
May 31, 2009
 
$
1,875,000
 
August 31, 2009
 
$
1,875,000
 
November 30, 2009
 
$
1,875,000
 
February 28, 2010
 
$
1,875,000
 
May 31, 2010
 
$
1,875,000
 
August 31, 2010
 
$
7,500,000
 
November 30, 2010
 
$
7,500,000
 
February 28, 2011
 
$
7,500,000
 
May 31, 2011
 
$
7,500,000
 
August 31, 2011
 
$
7,500,000
 
November 30, 2011
 
$
7,500,000
 
February 29, 2012
 
$
7,500,000
 
May 31, 2012
 
$
7,500,000
 
August 15, 2012
 
$
75,000,000
 

 
provided, however, that the final scheduled principal installment of the Term
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term Loans outstanding on
such date.
 
-26-

--------------------------------------------------------------------------------


 
2.05 Interest.
 
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the lesser of (x) the Highest
Lawful Rate and (y) the Eurodollar Rate for such Interest Period plus the
Applicable Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the lesser of (x) the Highest Lawful Rate and (y) the
Base Rate in effect from time to time plus the Applicable Rate.
 
(b) (1) If any amount of principal of any Term Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the lesser of (x) the
Highest Lawful Rate and (y) the Default Rate, to the fullest extent permitted by
applicable Laws.
 
(ii) If any amount (other than principal of any Term Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest, to the fullest extent permitted by Applicable Law at a
fluctuating interest rate per annum at all times equal to the lesser of (x) the
Highest Lawful Rate and (y) the Default Rate, to the fullest extent permitted by
applicable Laws.
 
(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
 
(c) Interest on each Term Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.06 Fees. 
 
(a) The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
(b) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
 
-27-

--------------------------------------------------------------------------------


 
2.07 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. 
 
(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America's "prime rate" shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. Subject to
Section 10.09, all other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Term Loan for the day on which the Term
Loan is made, and shall not accrue on a Term Loan, or any portion thereof, for
the day on which the Term Loan or such portion is paid, provided that any Term
Loan that is repaid on the same day on which it is made shall, subject to
Section 2.09(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
 
(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately be obligated to pay to the Administrative Agent for the account of
the Applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent or any
Lender), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent or any Lender, as the case may be, under Section 2.05(b) or
under Article VIII. The Borrower's obligations under this paragraph shall
survive the termination of the Aggregate Term Commitments and the repayment of
all other Obligations hereunder.
 
2.08 Evidence of Debt. The Term Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Term Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Term Loan Note which
shall evidence such Lender's Term Loan in addition to such accounts or records.
Each Lender may attach schedules to its Term Loan Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Term Loan and payments
with respect thereto.
 
-28-

--------------------------------------------------------------------------------


 
2.09 Payments Generally; Administrative Agent's Clawback.
 
(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent's
Office in Dollars and in immediately available funds not later than 1:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender's Lending Office. All payments received by the Administrative Agent after
1:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
 
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of the Term Borrowing of Eurodollar Rate Loans (or, in the case of
any Term Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Term Borrowing) that such Lender will not make available to the Administrative
Agent such Lender's share of such Term Borrowing, the Administrative Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.02 (or, in the case of any Term Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Term Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Term Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender's
Term Loan included in such Term Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
 
-29-

--------------------------------------------------------------------------------


 
(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Term Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the Term Borrowing set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
 
(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Term Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Term Loan or to make its payment under Section 10.04(c).
 
(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Term Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Term Loan in any particular place or manner.
 
2.10 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on the Term Loan made by it resulting in such Lender's
receiving payment of a proportion of the aggregate amount of the Term Loans and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Term Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Term Loans, provided
that:
 
-30-

--------------------------------------------------------------------------------


 
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
 
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Term Loan to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.
 
(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or each
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with Applicable Law.
 
(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
 
(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes incurred by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
 
-31-

--------------------------------------------------------------------------------


 
(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 
-32-

--------------------------------------------------------------------------------


 
(iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or, such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
 
3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
 
-33-

--------------------------------------------------------------------------------


 
3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Term Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or, failing that, will be deemed to have converted such request into a request
for a Term Borrowing of Base Rate Loans in the amount specified therein.
 
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a) Increased Costs Generally. If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));
 
(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
 
(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
 
(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender's
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender's capital or on the capital
of such Lender's holding company, if any, as a consequence of this Agreement,
the Term Commitment of such Lender or the Term Loan made by such Lender, to a
level below that which such Lender or such Lender's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's
policies and the policies of such Lender's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender's holding company for any such reduction suffered.
 
-34-

--------------------------------------------------------------------------------



(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender's right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
 
(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as "Eurocurrency liabilities"), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days' prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
 
3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Term Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Term Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Term Loan) to prepay, borrow, continue or convert any Term Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Term
Loan or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
-35-

--------------------------------------------------------------------------------



For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Term Loan hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
 
(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, the
Borrower may replace such Lender in accordance with Section 10.13.
 
3.07 Survival. All of the Borrower's obligations under this Article III shall
survive termination of the Aggregate Term Commitments and repayment of all other
Obligations hereunder.
 
ARTICLE IV.
CONDITIONS PRECEDENT TO TERM LOANS
 
4.01 Conditions of Term Loans. The obligation of each Lender to make its Term
Loan hereunder is subject to satisfaction of the following conditions precedent:
 
(a) The Administrative Agent's receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
 
-36-

--------------------------------------------------------------------------------



(i) executed counterparts of this Agreement, and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;
 
(ii) copies of all UCC searches of the Borrower and its Domestic Subsidiaries,
each such search showing no Liens except Permitted Liens;
 
(iii) Term Loan Notes executed by the Borrower in favor of each Lender
requesting a Term Loan Note;
 
(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
 
(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
 
(vi) favorable opinions of Thompson & Knight L.L.P., and general counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit D and such other matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;
 
(vii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
 
(viii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in subclauses (e) and (f) of this Section 4.01
have been satisfied, and (B) that there has been no event or circumstance since
the date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
 
(ix) a solvency certificate signed by the Vice President and Treasurer of the
Borrower in form and substance satisfactory to the Administrative Agent; and
 
(x) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Required Lenders reasonably may require.
 
(b) Any fees required to be paid on or before the Closing Date shall have been
paid.
 
-37-

--------------------------------------------------------------------------------



(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
 
(d) There shall not have occurred a material adverse change (x) in the
operations, business, properties, liabilities (actual or contingent), or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole, since May 31, 2007 or (y) in the facts and information regarding
such entities represented to date.
 
(e) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of the extension of the Term
Loans, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.
 
(f) No Default shall exist, or would result from the proposed Term Loan or from
the application of the proceeds thereof.
 
(g) The Administrative Agent shall have received a Term Loan Notice in
accordance with the requirements hereof.
 
(h) The Required Lenders (as defined in the Revolving Credit Agreement) shall
have approved an amendment to the Revolving Credit Agreement which permits the
Debt evidenced by the Loan Documents.
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01 Existence, Qualification and Power; Compliance with Laws. The Borrower and
each Subsidiary (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
-38-

--------------------------------------------------------------------------------



5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person's
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. The Borrower and each Subsidiary is in compliance with
all Contractual Obligations referred to in clause (b)(i), except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
 
5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as limited by (a) Debtor Relief
Laws and (b) the effect of general principles of equity whether applied by a
court of Law or equity.
 
5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.
 
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material consolidated indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Debt, as and to the extent required to be reported in accordance with GAAP.
 
(b) Since the date of the most recent financial statements furnished pursuant to
clause (a) or (b) of Section 6.01 (or, prior to the delivery of the first such
financial statements, since the November 30, 2007 date of the Borrower's most
recent quarterly financial statements), there has been no event or circumstance
(including, without limitation, an Internal Control Event), either individually
or in the aggregate, that has had or could reasonably be expected to have a
Material Adverse Effect.
 
(c) The Borrower and its Subsidiaries have no Off-Balance Sheet Liabilities.
 
-39-

--------------------------------------------------------------------------------



5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
5.07 No Default. Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
 
5.08 Ownership of Property; Liens. Each of the Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.
 
5.09 Environmental Compliance. 
 
(a) Permits, Etc. The Borrower and its Subsidiaries (i) have obtained all
material Environmental Permits required by Governmental Authorities necessary
for the ownership and operation of their respective properties and the conduct
of their respective businesses, except for such Environmental Permits that could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (ii) are in compliance with all terms and conditions of such
Environmental Permits, if any, and with all other material requirements of
applicable Environmental Laws, except where such failure to comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (iii) have not received notice of any violation or alleged
violation of any Environmental Law or Environmental Permit; and (iv) are not
subject to any actual or contingent Environmental Liability, in each case in
clauses (iii) and (iv) immediately preceding where the effect could individually
or in the aggregate be reasonably expected to have a Material Adverse Effect.
 
(b) Certain Liabilities. None of the present or, to the Borrower's knowledge,
previously owned or operated Properties of the Borrower or of any of its present
or former Subsidiaries, wherever located, (i) has been placed on or proposed to
be placed on the National Priorities List, the Comprehensive Environmental
Response Compensation Liability Information System list, or their state or local
analogs, or have been otherwise investigated, designated, listed or identified
as a potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws, except for
any such Property with respect to which such event could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned or operated by the
Borrower or any of its Subsidiaries, wherever located, which could individually
or in the aggregate reasonably be expected to have a Material Adverse Effect; or
(iii) has been the site of any Release of Hazardous Materials from present or
past operations which has caused at the site or at any third party site any
condition that has resulted in or could individually or in the aggregate
reasonably be expected to result in the need for Response that would cause a
Material Adverse Effect.
 
-40-

--------------------------------------------------------------------------------



(c) Certified Actions. Without limiting the foregoing, (i) all necessary notices
have been properly filed, and no further action is required under current
Environmental Law as to each Response or other restoration or remedial project
taken by the Borrower, or its present or former Subsidiaries on any of their
presently or formerly owned or operated Properties, except where the failure to
do so could not individually or in the aggregate be reasonably expected to have
a Material Adverse Effect and (ii) the present and future liability, if any, of
the Borrower and its Subsidiaries which could reasonably be expected to arise in
connection with requirements under Environmental Laws could not individually or
in the aggregate be reasonably expected to have a Material Adverse Effect.
 
5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
 
5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes shown on such returns and all other
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against the Borrower or any Subsidiary
that would, if made, have a Material Adverse Effect. Other than the Tax Sharing
and Indemnity Agreement between the Borrower and Chaparral Steel Company, dated
as of July 29, 2005, as amended, neither the Borrower nor any Subsidiary is
party to any tax sharing agreement with any party outside the Borrower's
consolidated group.
 
5.12 ERISA Compliance.
 
(a) Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state Laws, except such noncompliance as could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect. Each Plan that is intended to qualify under Section 401(a) of
the Code has qualified in form and operation under such Section and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
 
-41-

--------------------------------------------------------------------------------



(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
 
(c) (i) No ERISA Event has occurred or is reasonably expected to occur that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (ii) no Pension Plans have any Unfunded Pension
Liability, individually or in the aggregate for all Pension Plans, in an amount
which could reasonably be expected to have a Material Adverse Effect;
(iii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
 
5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens. As of the Closing Date, the Borrower has no equity investments in
any other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.13. All of the outstanding Equity Interests in the
Borrower have been validly issued, are fully paid and nonassessable.
 
5.14 Margin Regulations; Investment Company Act.
 
(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of the Term Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Debt and
within the scope of Section 8.01(e) will be margin stock.
 
(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an "investment company" under the
Investment Company Act of 1940.
 
-42-

--------------------------------------------------------------------------------



5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were made
and on the dates on which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
5.16 Compliance with Laws. Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
5.17 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, "IP Rights") that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except for such conflicts that, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or
any Subsidiary infringes upon any rights held by any other Person, except for
such infringements that, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
5.18 Common Enterprise. The operations of the Borrower and its Subsidiaries
require financing on a basis such that the credit supplied can be made available
from time to time to the Borrower and various of its Subsidiaries, as required
for the continued successful operation of the Borrower and its Subsidiaries as a
whole. The Borrower has requested the Lender to make credit available hereunder
primarily for the purposes set forth in Section 6.11 and generally for the
purposes of financing the operations of the Borrower and its Subsidiaries. The
Borrower and each of its Subsidiaries expects to derive benefit (and the Board
of Directors or other similar governing body of the Borrower and each of
its Subsidiaries has determined that such Subsidiary may reasonably be expected
to derive benefit), directly or indirectly, from a portion of the credit
extended by the Lenders hereunder, both in its separate capacity and as a member
of the group of companies, since the successful operation and condition of the
Borrower and each of its Subsidiaries is enhanced by the continued successful
performance of the functions of the group as a whole. The Borrower acknowledges
that, but for the agreement by each of the Guarantors to execute and deliver the
Guaranty, the Administrative Agent and the Lenders would not have made available
the credit facilities established hereby on the terms set forth herein.
 
-43-

--------------------------------------------------------------------------------



5.19 Solvent. The Borrower is, and the Borrower and its Subsidiaries are on a
consolidated basis, Solvent.
 
5.20 Taxpayer Identification Number. The Borrower's true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Term Commitment hereunder or any Term Loan
or other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:
 
6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ended
May 31, 2008), a consolidated and, to the extent prepared by the Borrower,
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related consolidated and, to the extent prepared by
the Borrower, consolidating statements of income or operations, shareholders'
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and, with respect to the consolidated statements, prepared in accordance
with GAAP, such consolidated statements to be audited and accompanied by (i) a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any "going
concern" or like qualification or exception or any qualification or exception as
to the scope of such audit and (ii) an attestation report of such Registered
Public Accounting Firm as to the Borrower’s internal controls pursuant to
Section 404 of Sarbanes-Oxley, and, to the extent prepared by the Borrower, such
consolidating statements to be certified by a Responsible Officer of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries;
 
-44-

--------------------------------------------------------------------------------



(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended February 29, 2008), a
consolidated and, to the extent prepared by the Borrower, consolidating balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated and, to the extent prepared by the Borrower,
consolidating statements of income or operations, shareholders' equity and cash
flows for such fiscal quarter and for the portion of the Borrower's fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by a Responsible Officer of the Borrower as fairly
presenting the financial condition, results of operations, shareholders' equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes
and, to the extent prepared by the Borrower, such consolidating statements to be
certified by a Responsible Officer of the Borrower to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
Subsidiaries; and
 
(c) as soon as available, but in any event no more than 15 days after the end of
each fiscal year of the Borrower, forecasts prepared by management of the
Borrower, in form satisfactory to the Administrative Agent, of consolidated
balance sheets and statements of income or operations and cash flows of the
Borrower and its Subsidiaries on a quarterly basis for the immediately following
fiscal year (including the fiscal years in which the Maturity Date occurs).
 
As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
 
6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent:
 
(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended February 29, 2008), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;
 
(b) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them;
 
(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
 
-45-

--------------------------------------------------------------------------------


(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02; 
 
(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Loan Party
or any Subsidiary thereof; and
 
(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower's website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower's behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Except for Compliance Certificates required pursuant to Section 6.02(a), the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, "Borrower
Materials") by posting the Borrower Materials on IntraLinks or another similar
electronic system (the "Platform") and (b) certain of the Lenders (each, a
"Public Lender") may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market related activities with respect to such Persons'
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
"PUBLIC" which, at a minimum, shall mean that the word "PUBLIC" shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
"PUBLIC," the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked "PUBLIC" are permitted to be made available through a
portion of the Platform designated "Public Investor;" and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked "PUBLIC" as being suitable only for posting on a portion of the
Platform not designated "Public Investor." Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials "PUBLIC."
 
-46-

--------------------------------------------------------------------------------


 
6.03 Notices. Promptly notify the Administrative Agent and each Lender:
 
(a) of the occurrence of any Default;
 
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including such matters as (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;
 
(c) of any litigation, investigation or proceeding affecting any Loan Party in
which the damages, penalties, fines or other sanctions could reasonably be
expected to exceed $5,000,000 (to the extent not covered by independent
third-party insurance) or in which injunctive relief or similar relief is
sought, which relief, if granted, could be reasonably expected to have a
Material Adverse Effect;
 
(d) of the occurrence of any ERISA Event;
 
(e) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.07(b); and
 
(f) of the occurrence of any Internal Control Event.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
-47-

--------------------------------------------------------------------------------


 
6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary;
(b) all material lawful claims which, if unpaid, would by law become a Lien upon
its property, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; and (c) all Debt in a
principal amount of at least $1,000,000, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
pertaining to such Debt.
 
6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
 
6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
 
6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing for not less than 30 days prior notice to
the Administrative Agent of termination, lapse or cancellation of such
insurance. 
 
6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.
 
6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be.
 
-48-

--------------------------------------------------------------------------------


 
6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent or selected by the Required Lenders (accompanied by any
Lender which so elects with the consent of the Administrative Agent) to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided, however, prior to an Event of Default, the Borrower
shall not be obligated to pay any expenses related to more than one such visit
and inspection during any calendar year; provided, further, however, that when
an Event of Default exists the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
 
6.11 Use of Proceeds. Use the proceeds of the Term Loans to repay certain
existing Debt and for working capital, capital expenditures to the extent
permitted hereunder, and for other general corporate purposes not in
contravention of any Law or of any Loan Document.
 
6.12 Further Assurances. At any time or from time to time upon reasonable
request by the Administrative Agent, the Borrower shall or shall cause any of
the Borrower's Subsidiaries to execute and deliver such further documents and do
such other acts and things as the Administrative Agent may reasonably request in
order to effect fully the purposes of this Agreement and the other Loan
Documents and to provide for payment of the Obligations in accordance with the
terms of this Agreement and the other Loan Documents.
 
6.13 Additional Subsidiaries. Within ten Business Days after the time that
(a) any Person becomes a Domestic Subsidiary as a result of the creation of such
Subsidiary or an Acquisition or otherwise, such Subsidiary, if it is a Material
Subsidiary, shall execute a Guaranty, and (b) any Domestic Subsidiary that was
not a Material Domestic Subsidiary becomes a Material Domestic Subsidiary, such
Subsidiary shall execute a Guaranty, and in each case with respect to
subsections (a) and (b) above, the Lenders shall receive such board resolutions,
officer's certificates, corporate and other documents and opinions of counsel as
the Administrative Agent shall reasonably request in connection with the actions
described in such subsections. 
 
ARTICLE VII.
NEGATIVE COVENANTS
 
So long as any Lender shall have any Term Commitment hereunder or any Term Loan
or other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:
 
7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than Permitted Liens.
 
7.02 Investments. Make any Investments, except:
 
(a) Cash Equivalents;
 
-49-

--------------------------------------------------------------------------------


 
(b) Investments in one or more Subsidiaries or Persons which become Subsidiaries
(including Guaranties of their obligations to the extent the related Debt is
permitted hereunder) that (i) are subject to the provisions hereof, (ii) comply
with Section 6.13 and (iii) if an Acquisition, complies with Section 7.02(e);
 
(c) Accounts receivable that arise in the ordinary course of business and are
payable on standard terms or which have been converted to a note receivable or
an Equity Interest;
 
(d) Investments in existence on the Closing Date which are described on
Schedule 7.02(d);
 
(e) Acquisitions, provided (i) immediately before and after giving effect to
such proposed Acquisition there shall exist no Default, (ii) such Acquisition
shall not be opposed by the board of directors (or other governing body) of the
Person being acquired, (iii) if the aggregate Acquisition Consideration for such
proposed Acquisition exceeds $10,000,000, the Administrative Agent shall have
received a Compliance Certificate at least 10 Business Days prior to the date of
such Acquisition setting forth the covenant calculations in Section 7.11 both
immediately before and after giving effect to the proposed Acquisition, (iv) the
assets, property or business acquired shall be in the types of businesses
presently engaged in by the Borrower and its Subsidiaries, (v) if such
Acquisition results in a Subsidiary, the Administrative Agent shall have
received any documentation required by Section 6.13, (vi) during any Limited
Amount Period, the Acquisition Consideration for all Acquisitions during such
Limited Amount Period and the aggregate amount of all such other Investments
made pursuant to Section 7.02(f) during such Limited Amount Period, shall not
exceed $30,000,000, and (vii) during all Limited Amount Periods, the aggregate
Acquisition Consideration for all Acquisitions during all Limited Amount Periods
and the aggregate amount of all such other Investments made pursuant to
Section 7.02(f) during all Limited Amount Periods shall not exceed $100,000,000;
and
 
(f) Investments not otherwise permitted pursuant to this Section 7.02, provided
(i) immediately before and after giving effect to such proposed Investment there
shall exist no Default, (ii) during any Limited Amount Period, the aggregate
amount of all such other Investments permitted to be made during such Limited
Amount Period and the Acquisition Consideration for all Acquisitions during such
Limited Amount Period shall not exceed $30,000,000, and (iii) during all Limited
Amount Periods, the aggregate amount of all such other Investments during all
Limited Amount Periods and the Aggregate Acquisition Consideration for all
Acquisitions during all Limited Amount Periods shall not exceed $100,000,000.
 
7.03 Debt. Create, incur, assume or suffer to exist any Debt, except:
 
(a) Debt under the Loan Documents;
 
(b) Guaranties in respect of Debt permitted by this Section 7.03;
 
-50-

--------------------------------------------------------------------------------


 
(c) Debt outstanding on the date hereof and listed on Schedule 7.03(c) and any
refinancings, refundings, renewals or extensions thereof; provided that (i) the
amount of such Debt is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and (ii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Debt, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Debt being refinanced, refunded, renewed or extended
and the interest rate applicable to any such refinancing, refunding, renewing or
extending Debt does not exceed the then applicable market interest rate;
 
(d) Debt incurred to purchase assets, provided, (i) immediately before and after
giving effect to such proposed Debt there shall exist no Default and (ii) during
any Limited Amount Period, the aggregate outstanding principal amount of all
such Debt incurred during such Limited Amount Period shall not exceed
$25,000,000;
 
(e) Debt under the Senior Notes;
 
(f) Debt in respect of intercompany loans between and among any of the Borrower
and any Guarantor, each of which such loans shall be evidenced by a promissory
note, provided that such Debt is subordinate to any Obligations under any of the
Loan Documents and under the Senior Notes in form and substance satisfactory to
the Administrative Agent;
 
(g) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into in the ordinary course of business for the purpose of
(i) directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by the Borrower
and its Subsidiaries, or changes in the value of securities issued by the
Borrower and its Subsidiaries, and not for purposes of speculation or taking a
"market view", or (ii) unwinding, in whole or in part, Swap Contracts entered
into for a purpose described in the preceding clause (i);
 
(h) Guaranties in respect of transactions by the Borrower or any Subsidiaries
permitted under this Agreement;
 
(i) consolidated cash management obligations in the ordinary course of business
among the Borrower and the Guarantors;
 
(j) other unsecured Debt not otherwise permitted pursuant to this Section 7.03,
provided, (i) immediately before and after giving effect to such Debt there
shall exist no Default, and (ii) such unsecured Debt shall not have (w) any
scheduled amortization or mandatory prepayments or obligations to repurchase
prior to six months after the Maturity Date, and (x) any terms, covenants and
provisions that are materially more restrictive on the Borrower and its
Subsidiaries than this Agreement or provide materially greater enforcement
rights than the enforcement rights of the Administrative Agent and the Lenders
under the Loan Documents;
 
-51-

--------------------------------------------------------------------------------


 
(k) unsecured or secured Debt (including Capitalized Lease Obligations) not
otherwise permitted pursuant to this Section 7.03, provided (i) immediately
before and after giving effect to such proposed Debt there shall exist no
Default and (ii) the aggregate outstanding principal amount of all such Debt
shall not exceed $25,000,000; and
 
(l) Debt under the Revolving Credit Agreement and the other Loan Documents (as
defined in the Revolving Credit Agreement).
 
7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person except that, so long as no Default exists or would result
therefrom any Subsidiary may merge with (a) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (b) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, a Guarantor shall be the continuing or surviving Person.
 
7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:
 
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
 
(b) Dispositions of inventory in the ordinary course of business;
 
(c) the sale, discount, or transfer of delinquent accounts receivable in the
ordinary course of business for purposes of collection;
 
(d) Dispositions of equipment or real property or other property to the extent
that (i) such property is exchanged for credit against the purchase price of
property used or usable in the conduct of a line of business permitted by
Section 7.07 or (ii) the Net Cash Proceeds of such Disposition are applied
within 355 days after each such Disposition to the purchase or improvement of
property used or usable in the conduct of a line of business permitted by
Section 7.07;
 
(e) Dispositions of property by the Borrower or any Subsidiary to the Borrower
or to a Wholly-Owned Subsidiary or a Guarantor; provided that if the transferor
of such property is the Borrower or a Guarantor, the transferee thereof must
either be the Borrower or a Guarantor;
 
(f) Dispositions permitted by Section 7.02, 7.03, 7.04 or 7.06; and
 
(g) so long as there exists no Default immediately before and after giving
effect to any such transaction, Dispositions not otherwise permitted in
clauses (a) through (f) above, the Net Cash Proceeds of which are applied in
accordance with Section 2.03(c);
 
provided, however, that any Disposition shall be for fair market value.
 
7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
 
-52-

--------------------------------------------------------------------------------


 
(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;
 
(b) the Borrower and each Subsidiary may declare and make any Dividends or other
distributions payable solely in the common stock or other common Equity
Interests of such Person;
 
(c) during an Unlimited Restricted Payment Period, the Borrower may declare and
make other Restricted Payments payable in cash;
 
(d) (i) during a Limited Restricted Payment Period, the Borrower may declare and
make Dividends in an aggregate amount not to exceed $10,000,000 during any four
fiscal-quarter period and (ii) during all Limited Restricted Payment Periods,
the Borrower may make other Restricted Payments (including Dividends, but
excluding for purposes of calculating the aggregate amount permitted pursuant to
this clause (ii) any and all Dividends paid pursuant to clause (i) immediately
preceding), in an aggregate amount not to exceed $25,000,000.
 
Nothing in this Section 7.06 shall prohibit any transaction among the Borrower
and its Subsidiaries that is expressly permitted under Sections 7.02, 7.03 or
7.04.
 
7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
 
7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower (other than a Wholly-Owned Subsidiary), whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm's
length transaction with a Person other than an Affiliate.
 
7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document or the Revolving Credit Agreement or
any other "Loan Documents" as defined in the Revolving Credit Agreement) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to the Borrower or
any Guarantor, (ii) of any Subsidiary to Guarantee the Debt of the Borrower or
(iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that the restrictions
above shall not (A) prohibit any negative pledge or other restriction incurred
or provided (x) in favor of any holder of Debt permitted under Section 7.03(d)
or Section 7.03(k), in each case solely to the extent any such negative pledge
relates to the property financed by or the subject of such Debt or (y) with
respect to the Senior Notes, (B) apply to restrictions and conditions relating
to the sale of a Subsidiary pending such sale, provided such restrictions or
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder and (C) apply to customary provisions in leases and other
contracts restricting the assignment or pledge thereof; or (b) requires the
grant of a Lien other than a Permitted Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person.
 
-53-

--------------------------------------------------------------------------------


 
7.10 Use of Proceeds. Use the proceeds of any Term Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.
 
7.11 Financial Covenants.
 
(a) Leverage Ratio. Permit the Leverage Ratio as of the end of any fiscal
quarter of the Borrower to be greater than 4.00 to 1.00.
 
(b) Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the end of
any fiscal quarter of the Borrower to be less than 2.50 to 1.00.
 
7.12 Sale and Leaseback. Enter into any arrangement whereby it sells or
transfers any of its assets, and thereafter rents or leases such assets.
 
7.13 Sale or Discount of Receivables. Sell, with or without recourse, for
discount or otherwise, any notes or accounts receivable, other than bad debts
sold in accordance with regular collection procedures.
 
7.14 Debt Modifications. Amend, modify or supplement the Senior Notes or any
Debt permitted pursuant to Section 7.03(j), in any way that causes such
unsecured Debt to have (i) any scheduled amortization or mandatory prepayments
or obligations to repurchase prior to six months after the Maturity Date or
(ii) any terms, covenants and provisions that are materially more restrictive on
the Borrower and its Subsidiaries than this Agreement or provide materially
greater enforcement rights than the enforcement rights of the Administrative
Agent and the Lenders under this Agreement and the other Loan Documents.
 
7.15 Debt Payments. Prepay, pay, redeem, purchase in any manner, or make any
payment in respect of, or transfer any property in payment of or as security for
the payment of, or establish any sinking fund, reserve or analogous fund for the
redemption, retirement, prepayment or repayment of, any principal of, interest
on, or any fees or other amounts related to any Subordinated Debt, the Senior
Notes or any Debt permitted pursuant to Section 7.03(j) (collectively,
"Restricted Debt Payments"), except (a) regularly scheduled payments of interest
in respect of the Senior Notes and Debt permitted pursuant to Section 7.03(j),
(b) regularly scheduled payment of interest in respect of any such Subordinated
Debt, provided that immediately before and after giving effect thereto there is
no Default, (c) provided that immediately before and after giving effect thereto
there is no Default, any other Restricted Debt Payments during any Unlimited
Amount Period, and (d) provided that (i) immediately before and after giving
effect thereto there is no Default, and (ii) after giving effect thereto
Availability (as defined in the Revolving Credit Agreement) is not less than
$100,000,000, any other Restricted Debt Payments during all Limited Amount
Periods, not to exceed $50,000,000 in aggregate amount during all such Limited
Amount Periods.
 
-54-

--------------------------------------------------------------------------------


 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default. Any of the following shall constitute an Event of
Default:
 
(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Term Loan, or
(ii) within three days after the same becomes due, any interest on any Term
Loan, or any fee due hereunder, or (iii) within five days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or
 
(b) Specific Covenants. The Borrower or any Subsidiary, as applicable, fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03(a), 6.10, 6.11 or 6.12 or Article VII, or any default exists under
the Guaranty; or
 
(c) Other Defaults. The Borrower or any Subsidiary, as applicable, fails to
perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days after the
Administrative Agent has given notice thereof (which may be by electronic
communication) to the Borrower; or
 
(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
Subsidiary herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
 
(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Debt or Guarantee (other
than Debt hereunder and Debt under Swap Contracts) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $10,000,000, or (B) fails to observe
or perform any other agreement or condition relating to any such Debt or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Debt or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Debt to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Debt to be made, prior to
its stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $10,000,000 and is not paid within five Business
Days thereafter; or
 
-55-

--------------------------------------------------------------------------------


 
(f) Insolvency Proceedings, Etc. The Borrower or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
 
(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or stayed within 30
days after its issue or levy; or
 
(h) Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding $5,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) valid enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
 
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5,000,000; or
 
(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
 
-56-

--------------------------------------------------------------------------------


 
(k) Change of Control. There occurs any Change of Control.
 
8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a) declare the commitment of each Lender to make Term Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Term Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
 
(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Term Loans shall
automatically terminate, and the unpaid principal amount of all outstanding Term
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of the Administrative Agent or
any Lender.
 
8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Term Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Guarantied Obligations shall be applied by the Administrative
Agent in the following order: 
 
First, to payment of that portion of the Guarantied Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Guarantied Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Cash
Management Obligations) payable to the Lenders (including fees, charges and
disbursements of counsel to the respective Lenders (including fees and time
charges for attorneys who may be employees of any Lender) and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
 
Third, to payment of that portion of the Guarantied Obligations, (other than
Obligations with respect to Swap Contracts and Cash Management Obligations),
constituting accrued and unpaid interest on the Term Loans and other Obligations
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;
 
-57-

--------------------------------------------------------------------------------


Fourth, to payment of that portion of the Guarantied Obligations, constituting
obligations in the amount of the Termination Value with respect to Swap
Contracts, unpaid principal of the Term Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;
 
Fifth, to payment of remaining portion of the Guarantied Obligations (including
Cash Management Obligations), ratably among the Lenders in proportion to the
respective amounts described in this clause Fifth held by them; and
 
Last, the balance, if any, after all of the Guarantied Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
 
ARTICLE IX.
ADMINISTRATIVE AGENT
 
9.01 Appointment and Authority. 
 
Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.
 
9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and
 
-58-

--------------------------------------------------------------------------------


 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender. The Administrative Agent shall promptly request any report, letter,
statement or other information under Section 6.02(b) or (c) which any Lender
requests the Administrative Agent to obtain.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Term Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Term Loan. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
-59-

--------------------------------------------------------------------------------


 
9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral held by the Administrative Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor's appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
-60-

--------------------------------------------------------------------------------


 
9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
neither the Arranger, Syndication Agent nor any Co-Documentation Agent listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
 
9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Term Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.06 and 10.04) allowed in such judicial
proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
-61-

--------------------------------------------------------------------------------


 
9.10 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty (i) if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder or (ii) subject to Section 10.01, if
approved, authorized or ratified in writing by the Required Lenders. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.
 
ARTICLE X.
MISCELLANEOUS
 
10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
 
(a) waive any condition set forth in Section 4.01 without the written consent of
each Lender;
 
(b) extend or increase the Term Commitment of any Lender (or reinstate any Term
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 
(c) postpone any scheduled date fixed by this Agreement or any other Loan
Document for any payment (it being understood that the mandatory prepayments
under Section 2.03 do not provide for a scheduled date fixed for payment), of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;
 
(d) reduce the principal of, or the rate of interest specified herein on, any
Term Loan, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of "Default Rate" or to waive any
obligation of the Borrower to pay interest at the Default Rate;
 
(e) change Section 2.10 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
 
(f) change any provision of this Section or the definition of "Required Lenders"
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or
 
-62-

--------------------------------------------------------------------------------


 
(g) release all or substantially all of the value of the Guaranty without the
written consent of each Lender, unless otherwise permitted by Section 9.10;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Term Loan was funded by an SPC; and (iii) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Term
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
 
10.02 Notices; Effectiveness; Electronic Communication. 
 
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
-63-

--------------------------------------------------------------------------------


 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) THE PLATFORM. THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE." THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES (COLLECTIVELY, THE
"AGENT PARTIES") HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER
PERSON FOR LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES OF ANY KIND (WHETHER
IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER'S OR THE
ADMINISTRATIVE AGENT'S TRANSMISSION OF BORROWER MATERIALS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY A FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH AGENT PARTY; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE
ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON FOR INDIRECT,
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES).
 
(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address (including its e-mail address), telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address (including its e-mail
address), telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the "Private Side Information" or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender's compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
"Public Side Information" portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
 
-64-

--------------------------------------------------------------------------------


 
(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Term Loan Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
 
10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
10.04 Expenses; Indemnity; Damage Waiver. 
 
(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent or any Lender), and shall pay all reasonable legal fees and time charges
for attorneys who may be employees of the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Term Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Term Loans.
 
-65-

--------------------------------------------------------------------------------


 
(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable fees
and time charges and disbursements for attorneys who may be employees of the
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Term Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
 
(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender's Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.09(d).
 
-66-

--------------------------------------------------------------------------------


 
(d) WAIVER OF CONSEQUENTIAL DAMAGES, ETC. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM
AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY TERM LOAN OR THE USE OF THE
PROCEEDS THEREOF. NO INDEMNITEE REFERRED TO IN SUBSECTION (b) ABOVE SHALL BE
LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY OTHER THAN FOR DIRECT OR ACTUAL DAMAGES RESULTING FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A FINAL AND
NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION.
 
(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
 
(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
 
10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
 
-67-

--------------------------------------------------------------------------------


 
10.06 Successors and Assigns. 
 
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Term Commitment and the Term Loan
at the time owing to it); provided that
 
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender's Term Commitment and the Term Loan at the time owing to it or
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Term
Commitment (which for this purpose includes the Term Loan outstanding
thereunder) or, if the Term Commitment is not then in effect, the principal
outstanding balance of the Term Loan of the assigning Lender subject to each
such assignment, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
 
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement
with respect to the Term Loan or the Term Commitment assigned;
 
-68-

--------------------------------------------------------------------------------


 
(iii) any assignment of a Term Commitment must be approved by the Borrower
(provided no Event of Default has occurred and is continuing, and provided such
approval shall not be unreasonably withheld or delayed) and the Administrative
Agent, unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and
 
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Term Loan Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent's Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Commitments
of, and principal amounts of the Term Loans owing to, each Lender pursuant to
the terms hereof from time to time (the "Register"). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.
 
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Term Commitment and/or its Term Loan; provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender's rights and obligations under this Agreement.
 
-69-

--------------------------------------------------------------------------------


 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.10 as though it were a
Lender.
 
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender and performs
such agreement.
 
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Term Loan Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(g) Electronic Execution of Assignments. The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
-70-

--------------------------------------------------------------------------------


(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a "Granting Lender") may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an "SPC") the
option to provide all or any part of any Term Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Term
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Term Loan, the Granting Lender shall be
obligated to make such Term Loan pursuant to the terms hereof or, if it fails to
do so, to make such payment to the Administrative Agent as is required under
Section 2.09(b). Each party hereto hereby agrees that (i) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 3.04), (ii) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Term Loan by an SPC hereunder shall utilize the Term Commitment
of the Granting Lender to the same extent, and as if, such Term Loan were made
by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Term Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Term Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.
 
10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates' respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) as reasonably required
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent or any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
 
-71-

--------------------------------------------------------------------------------


 
For purposes of this Section, "Information" means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.
 
10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by Applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be owed to a branch or office
of such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
 
10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the Highest Lawful Rate. If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Highest
Lawful Rate, the excess interest shall be applied to the principal of the Term
Loans or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by applicable Law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.
 
-72-

--------------------------------------------------------------------------------


 
10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the Term Borrowing, and shall continue in full force
and effect as long as any Term Loan or any other Obligations hereunder shall
remain unpaid or unsatisfied.
 
10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
 
-73-

--------------------------------------------------------------------------------


 
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(d) such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14 Governing Law; Jurisdiction; Etc. 
 
(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.
 
(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN DALLAS
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
TEXAS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
-74-

--------------------------------------------------------------------------------


 
(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.
 
10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees that: (i)(A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arranger are arm's-length commercial transactions
between the Borrower, each other Loan Party and their respective Affiliates, on
the one hand, and the Administrative Agent and the Arranger, on the other hand,
(B) each of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) the Administrative
Agent and the Arranger each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent nor the Arranger has any obligation to
the Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations set
forth herein and in the other Loan Documents; and (iii) the Administrative Agent
and the Arranger and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower,
the other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor the Arranger has any obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and the
other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent and the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
-75-

--------------------------------------------------------------------------------


 
10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
 
10.18 2005 Indenture. The Borrower hereby informs the Lenders that the Debt
evidenced by the Term Loans has been incurred pursuant to, and in compliance
with, Section 4.09(a) of the 2005 Indenture. As a result thereof, the Borrower
will not be able to secure such Debt pursuant to clause (1) of the definition of
"Permitted Liens" as set forth in Section 1.01 of the 2005 Indenture.
 
10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
 
-76-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



 
TEXAS INDUSTRIES, INC.
       
By:
  /s/ Kenneth R. Allen
   
Kenneth R. Allen
   
Vice President and Treasurer

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------





 
BANK OF AMERICA, N.A., as Administrative
Agent
       
By:
  /s/ Henry Pennell
   
Name: Henry Pennell
   
Title:   Vice President

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------





 
BANK OF AMERICA, N.A., as a Lender
       
By:
  /s/ David McCauley
   
David McCauley
   
Senior Vice President

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------





 
WACHOVIA BANK, NATIONAL
ASSOCIATION, as Syndication Agent and as a
Lender
       
By:
  /s/ Jennifer L. Norris
   
Name:  Jennifer L. Norris
   
Title:    Senior Vice President

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------


 

 
UBS LOAN FINANCE LLC, as a Lender
       
By:
  /s/ Richard L. Tavrow
   
Name:  Richard L. Tavrow
   
Title:    Director
       
By:
  /s/ Irja R. Otsa
   
Name:  Irja R. Otsa
   
Title:    Associate Director

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------


 

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Documentation Agent and as a
Lender
       
By:
  /s/ Gregory D. Campbell
   
Name:  Gregory D. Campbell
   
Title:    Vice President

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------





 
COMERICA BANK, as a Lender
       
By:
  /s/ William B. Dridge
   
Name:  William B. Dridge
   
Title:    Vice President

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------


 
SUNTRUST BANK, as a Lender
     
By:
/s/ Steve Deily
 
Name:
Steve Deily
 
Title:
Managing Director



Signature Page to Credit Agreement


--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender
     
By:
/s/ Kevin S. McFadden
 
Name:
Kevin S. McFadden
 
Title:
Vice President



Signature Page to Credit Agreement

 


--------------------------------------------------------------------------------




CAPITAL ONE, N.A., as a Lender
     
By:
/s/ Mary Jo Hoch
 
Name:
Mary Jo Hoch
 
Title:
Senior Vice President

 
Signature Page to Credit Agreement 


--------------------------------------------------------------------------------


 
 
SCHEDULE 2.01
 
TERM COMMITMENTS AND APPLICABLE PERCENTAGES


Lender
 
Term Commitment
 
Applicable Percentage
 
Bank of America, N.A.
 
$
29,000,000.00
   
19.333333333
%
Wachovia Bank National Association
 
$
29,000,000.00
   
19.333333333
%
Wells Fargo Bank, National Association
 
$
25,000,000.00
   
16.666666667
%
SunTrust Bank
 
$
17,000,000.00
   
11.333333333
%
Capital One, N.A.
 
$
17,000,000.00
   
11.333333333
%
UBS Loan Finance LLC
 
$
15,000,000.00
   
10.000000000
%
U.S. Bank National Association
 
$
10,000,000.00
   
6.666666667
%
Comerica Bank
 
$
8,000,000.00
   
5.333333333
%
               
Total
 

$

150,000,000.00
   

100.000000000

%

 
Schedule 2.01


--------------------------------------------------------------------------------


 
SCHEDULE 5.13
 
SUBSIDIARIES,OTHER EQUITY INVESTMENTS AND EQUITY INTERESTS IN THE BORROWER
 
PART (a) SUBSIDIARIES
 

 
State of Incorporation
or Organization
   
Brookhollow Corporation
Delaware
Brookhollow of Alexandria, Inc.
Louisiana
Brook Hollow Properties, Inc.
Texas
Brookhollow of Virginia, Inc.
Virginia
Creole Corporation
Delaware
Pacific Custom Materials, Inc.
California
Riverside Cement Company (1)
California
Partin Limestone Products, Inc.
California
Riverside Cement Holdings Company
Delaware
Texas Industries Holdings, LLC (formerly Texas Industries Holdings, Inc.)
Delaware
Texas Industries Trust
Delaware
TXI Aviation, Inc.
Texas
TXI California Inc.
Delaware
TXI Cement Company
Delaware
TXI LLC (formerly TXI Corp. and formerly TXI Texas, Inc.)
Delaware
TXI Operating Trust
Delaware
TXI Operations, LP (2)
Delaware
Southwestern Financial Corporation
Texas
TXI Power Company
Texas
TXI Riverside Inc.
Delaware
TXI Transportation Company
Texas



Indirect subsidiaries of the Borrower are indented and listed following their
direct parent company, with subsidiaries with multiple direct owners as follows:


(1) California general partnership: TXI California Inc. and TXI Riverside Inc.,
general partners
(2) Delaware limited partnership: TXI Operating Trust, general partner; Texas
Industries Trust, limited partner
 
Schedule 5.13


--------------------------------------------------------------------------------




PART (b) OTHER EQUITY INVESTMENTS


Minority Interests


None.
 
Schedule 5.13


--------------------------------------------------------------------------------






 
SCHEDULE 7.01
 
EXISTING LIENS
 
Referred to in Subparagraph (h) of the definition of “Permitted Liens”


1.
The Borrower and its Subsidiaries are parties to various personal property
leases of the kinds described in clause (i) of the definition of "Permitted
Liens" and the lessor under these leases have made various precautionary UCC
filings. In certain instances, the Borrower has subleased this personal property
to TXI Operations, LP, and the Borrower may have granted to the original lessor
a Lien in the sublease.

 
Schedule 7.01

--------------------------------------------------------------------------------


 
SCHEDULE 7.02(d)
 
EXISTING INVESTMENTS


Obligations with respect to letters of credit under the Revolving Credit
Agreement and obligations with respect to guarantees listed on Schedule 7.03(c),
to the extent constituting Investments


Schedule 7.02(f)

--------------------------------------------------------------------------------


 
SCHEDULE 7.03(c)
 
EXISTING DEBT
 
Certain future contractual payments due to retirees or their beneficiaries under
the Borrower's Financial Security Plan, which may constitute “Debt” as defined.
The estimated amount of these obligations as at November 30, 2007, was disclosed
in the note entitled "Retirement Plans" to the Borrower's November, 2007,
Quarterly Report on Form 10-Q.
 
$9.390 million capital lease obligation to Southern California Edison Company at
November 30, 2007.
 
$344,000 of other Debt at November 30, 2007.
 
Schedule 7.03

--------------------------------------------------------------------------------


 
SCHEDULE 10.02
 
ADMINISTRATIVE AGENT'S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
 
THE BORROWER:
 
Texas Industries, Inc.
1341 West Mockingbird Lane, 7th Floor
Dallas, Texas 75247
Attention: Kenneth R. Allen, Vice President and Treasurer
Telephone: (972) 647-6730
Telecopier: (972) 674-3964
Electronic Mail: kallen@txi.com
Website Address: www.txi.com
U.S. Taxpayer Identification Number: 75-0832210
 
ADMINISTRATIVE AGENT:
 
Administrative Agent's Office
(for payments and Term Loan Notices):
Bank of America, N.A.
901 Main Street
Dallas, Texas 75202


Primary
 
Attention:
Monica Barnes
Telephone:
214-209-9289
Telecopier:    
214-290-9442
Electronic Mail: monica.t.barnes@bankofamerica.com
   
Secondary
 
Attention:
Deanna Betik
Telephone:
214-209-3259
Telecopier:
214-290-9414
Electronic Mail: deanna.betik@bankofamerica.com
   
Account No.:   
129-2000-883
Ref:
Texas Industries, Inc.
ABA#
026-009-593
Attn:
Credit Services

 
Schedule 10.02 - 1

--------------------------------------------------------------------------------


 
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
Street Address: 231 South LaSalle Street
Mail Code: IL1-231-10-41
City, State ZIP Code: Chicago, Illinois 60604
 
Primary
Attention:  Linda Love
Telephone: (312) 828-8010
Telecopier: (877) 206-1766
Electronic Mail: linda.k.lov@BankofAmerica.com
 
Secondary
Attention: Bozena Janociak
Telephone: (312) 828-3597
Telecopier: (877) 207-0732
Electronic Mail: bozena.janociak@BankofAmerica.com
 
Schedule 10.02 - 2

--------------------------------------------------------------------------------


 
EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Credit Agreement identified below (the
"Credit Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under Applicable Law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the "Assigned Interest"). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 

1.
Assignor: ______________________________

 

2.
Assignee: ______________________________ [and is an Affiliate/Approved Fund of
[identify Lender]1 ]

 

3.
Borrower(s): Texas Industries, Inc..

 
4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

--------------------------------------------------------------------------------

1             Select as applicable.
 
A - 1
Form of Assignment and Assumption

--------------------------------------------------------------------------------


 
5.
Credit Agreement: Term Credit Agreement, dated as of March 20, 2008, among Texas
Industries, Inc., the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.

 
6.
Assigned Interest:

 
Aggregate
Amount of
Term Loans
for all Lenders*
Amount of
Term Loans
Assigned*
Percentage
Assigned of
Term Loans2
CUSIP
Number
 
     
$____________
$_____________
__________%
 
$____________
$_____________
__________%
 
$____________
$_____________
__________%
 

 
[7.
Trade Date: __________________]3

 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]
   
By:
   
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
   
By:
   
 Title:

 

--------------------------------------------------------------------------------

2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
2  Set forth, to at least 9 decimals, as a percentage of the Term Loans of all
Lenders thereunder.
 
3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 
A - 2
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
 
[Consented to and]4Accepted:
 
BANK OF AMERICA, N.A., as
Administrative Agent
   
By:
   
Title:
 
[Consented to:]5
   
By:
   
Title:

 

--------------------------------------------------------------------------------

4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
5 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
A - 3
Form of Assignment and Assumption

--------------------------------------------------------------------------------


 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1. Representations and Warranties.
 
1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
A - 4
Form of Assignment and Assumption

--------------------------------------------------------------------------------


 
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.
 
A - 5
Form of Assignment and Assumption

--------------------------------------------------------------------------------



 EXHIBIT B
 
FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement Date: ____________,
 
To: Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Term Credit Agreement, dated as of March 20,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among Texas Industries, Inc., a Delaware corporation
(the "Borrower"), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the          of the Borrower, and that, as such, he/she is authorized
to execute and deliver this Certificate to the Administrative Agent on the
behalf of the Borrower, and that:
 
[Use following paragraph 1 for fiscal year end financial statements]
 
1. Attached hereto as Schedule 1 are the year end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter end financial statements]
 
1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year end audit adjustments and the absence of footnotes.
 
2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.
 
3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
 
[select one:]
 
B - 1

Form of Compliance Certificate

--------------------------------------------------------------------------------


 
[to the knowledge of the undersigned during such fiscal period, the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
 
or
 
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
 
4. The representations and warranties of the Borrower contained in Article V of
the Agreement, and any representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsection (a) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clause (a)
of Section 6.01 of the Agreement, including the statements in connection with
which this Compliance Certificate is delivered.
 
5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
 
This Certificate is executed by the undersigned in his capacity as an officer of
the Borrower and not in any individual capacity.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
______________, ____
 
TEXAS INDUSTRIES, INC.
     
By:
   
Name:
   
Title:
 

 
B - 2
Form of Compliance Certificate

--------------------------------------------------------------------------------



For the Quarter/Year ended ___________________("Statement Date")
 
SCHEDULE 2
 
to the Compliance Certificate
 
($ in 000's)
 
I.
Leverage Ratio – For Determination of Applicable Rate.
             
A.
Total Debt for the Borrower and its Subsidiaries, without duplication:
                 
1.
All principal outstanding under the Loan Documents:
 
$____________
               
2.
All principal obligations evidenced by a promissory note or otherwise
representing borrowed money:
 
$____________
               
3.
All reimbursement obligations for letters of credit that have been drawn upon
and remain outstanding:
 
$____________
               
4.
All Capitalized Lease Obligations:
 
$____________
               
5.
Total Debt (Lines I.A.1. + 2. + 3. + 4.):
 
$____________
             
B.
EBITDA for the period of the four fiscal quarters most recently ended:
                 
1.
EBITDA for the Borrower and its Subsidiaries on a consolidated basis:
                     
(a)
Adjusted Net Earnings From Operations for such Period:
                         
(i)
net income for the Borrower and its Subsidiaries on a consolidated basis after
provision for income taxes for such fiscal period, as determined in conformity
with GAAP and reported on the financial statements for such fiscal period:
 
$____________
                       
(ii)
to the extent included in net income,  gain, to the extent in excess of
$5,000,000, or loss arising from the sale of any capital assets (including sales
of surplus operating assets and real estate):
 
$____________
                       
(iii)
to the extent included in net income,  gain or loss arising from any write-up or
write-down in the book value of any asset:
 
$____________
                       
(iv)
to the extent included in net income, earnings of any other Person,
substantially all of the assets of which have been acquired by the Borrower or
its Subsidiaries in any manner, to the extent realized by such other Person
prior to the date of Acquisition:
 
$____________


 
B - 1
Form of Compliance Certificate

--------------------------------------------------------------------------------

 



       
(v)
to the extent included in net income, earnings of any other Person (excluding
Wholly-Owned Subsidiaries) in which the Borrower or its Subsidiaries has an
ownership interest unless (and only to the extent) such earnings shall actually
have been received by the Borrower or its Subsidiaries in the form of cash
distributions:
 
$____________
                       
(vi)
to the extent included in net income, earnings of any Person to which assets of
the Borrower or its Subsidiaries shall have been sold, transferred, or disposed
of, or into which the Borrower or its Subsidiaries shall have been merged, or
which has been a party with the Borrower or its Subsidiaries to any
consolidation or other form of reorganization, prior to the date of such
transaction:
 
$____________
                       
(vii)
to the extent included in net income, gain arising from the acquisition of debt
or equity securities of the Borrower or its Subsidiaries or from cancellation or
forgiveness of Debt:
 
$____________
                       
(viii)
to the extent included in net income, gain or loss arising from extraordinary
items, as determined in conformity with GAAP, or from any other non-recurring
transaction:
 
$____________
                       
(ix)
Adjusted Net Earnings From Operations (Lines I.B.1.(a)(i) - (ii) - (iii) - (iv)
- (v) - (vi) - (vii) - (viii)):
 
$____________
                     
(b)
To the extent deducted in the determination of Adjusted Net Earnings From
Operations, Interest Expense:
 
$____________
                   
(c)
To the extent deducted in the determination of Adjusted Net Earnings From
Operations, federal, state, local and foreign income taxes:
 
$____________


 
B - 2
Form of Compliance Certificate

--------------------------------------------------------------------------------

 



     
(d)
To the extent deducted in the determination of Adjusted Net Earnings From
Operations, Depreciation, amortization and other non-recurring non-cash charges
(excluding any non-cash charges to the extent that it represents an accrual of
or reserve for cash payments in any future period):
 
$____________
                   
(e)
To the extent deducted in the determination of Adjusted Net Earnings From
Operations, non-cash charges in respect of stock based compensation expenses
(excluding any non-cash charges to the extent that it represents an accrual of
or reserve for cash payments in any future period):
 
$____________
                   
(f)
To the extent included in the determination of Adjusted Net Earnings From
Operations, non-cash credits:
 
$____________
                   
(g)
EBITDA (Lines I.B.1(a)(ix) + (b) + (c) + (d) + (e) - (f)):
 
$____________
               
C.
Leverage Ratio (Line I.A.5. ¸ Line I.B.1.(g)):
 
______ to 1.00
         
II.
Section 7.02(e) and (f)– Limitation on Acquisitions and Other Investments.
             
A.
During any Limited Amount Period, the aggregate Acquisition Consideration for
all Acquisitions made during such Limited Amount Period and the aggregate amount
of Investments not otherwise permitted to be made under Section 7.02 made during
such Limited Amount Period:
 
$____________
           
B.
Maximum:
 
$          30,000,000
           
C.
During all Limited Amount Periods, the aggregate Acquisition Consideration for
all Acquisitions made during such Limited Amount Periods and the aggregate
amount of Investments not otherwise permitted to be made under Section 7.02 made
during all Limited Amount Periods:
 
$____________
           
D.
Maximum:
 
$        100,000,000
         
III.
Sections 7.03(d) and 7.03(k)– Limitation on Capitalized Lease Obligations and
Debt incurred to Purchase Assets and Other Secured Debt.
     
A.
The aggregate outstanding amount of Capitalized Lease Obligations and Debt
incurred to purchase assets:
 
$____________
           
B.
The aggregate outstanding amount of other secured Debt pursuant to Section
7.03(k):
 
$____________
           
C.
Maximum:
 
$          25,000,000


 
B - 3
Form of Compliance Certificate

--------------------------------------------------------------------------------

 



IV.
Section 7.06(e) – Limitation on Restricted Payments.
             
A.
During a Limited Restricted Payment Period, the aggregate amount of Dividends
made by the Borrower:
 
$____________
           
B.
Maximum:
 
$        10,000,000
           
C.
During all Limited Restricted Payment Periods, the aggregate amount of
Restricted Payments (including Dividends, but excluding for purpose of the
amount permitted, Dividends paid pursuant to clause (i) of Section 7.06(e)) made
during all Limited Restricted Payment Periods:
 
$____________
           
D.
Maximum:
 
$        25,000,000
         
V.
Section 7.11(a) – Maximum Leverage Ratio.
             
A.
Leverage Ratio (Line I.C.)
 
________ to 1.00
           
B.
Maximum Leverage Ratio:
 
4.00 to 1.00
         
VI.
Section 7.11(b) – Minimum Interest Coverage Ratio.
             
A.
EBITDA (Line I.B.1.(g)):
 
$____________
           
B.
Interest Expense for the Borrower and Subsidiaries (including Capitalized Lease
Obligations):
 
$____________
           
C.
Interest Coverage Ratio (Line VI.A. ÷ VI.B.):
 
_______ to 1.00
           
D.
Minimum Interest Coverage Ratio:
 
2.50 to 1.00          
         
VII.
Section 7.15 – Limitation on Restricted Debt Payments.
             
A.
During all Limited Amount Periods, the aggregate amount of Restricted Debt
Payments made during such Limited Amount Periods:
 
$____________
           
B.
Maximum:
 
$          50,000,000

 
B - 4
Form of Compliance Certificate

--------------------------------------------------------------------------------


 
EXHIBIT C
 
FORM OF GUARANTY
 
GUARANTY (together with all amendments and restatements and Guaranty
Supplements, this "Guaranty"), dated as of March 20, 2008, made by each of the
parties listed on the signature pages hereof and each other Person who may from
time to time become a party to this Guaranty pursuant to Section 22
(collectively, the "Additional Guarantors," and each, an "Additional Guarantor,"
and together with each of the signatories party hereto, collectively the
"Guarantors," and each, a "Guarantor"), in favor of the Guarantied Parties
referred to below.
 
WITNESSETH.
 
WHEREAS, Texas Industries, Inc., a Delaware corporation (the "Borrower"), has
entered into the Term Credit Agreement dated as of March 20, 2008, among Bank of
America, N.A., as the Administrative Agent (hereinafter, the "Administrative
Agent") and the Lenders party thereto (said Credit Agreement, as it may be
amended, supplemented, or otherwise modified from time to time, the "Credit
Agreement"; and capitalized terms not defined herein but defined therein being
used herein as therein defined); and
 
WHEREAS, the Borrower and each of the Guarantors are members of the same
consolidated group of companies and are engaged in operations which require
financing on a basis in which credit can be made available from time to time to
the Borrower and the Guarantors, and the Guarantors will derive direct and
indirect economic benefit from the Term Loans under the Credit Agreement and
financial accommodations made pursuant to Swap Contracts and Cash Management
Documents; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
Term Loans under the Credit Agreement that the Guarantors shall have executed
and delivered this Guaranty; and
 
WHEREAS, the Administrative Agent, the Lenders, any Lender or Affiliate of any
Lender that is a party to any Swap Contract with the Borrower or any Subsidiary
of the Borrower, any Lender or Affiliate of any Lender that is owed any Cash
Management Obligation (provided that at the time such Cash Management Obligation
arose such Lender is a party to the Credit Agreement), and the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any Loan
Document are herein referred to as the "Guarantied Parties"; provided that any
Person that ceases to be a Lender (and any Affiliate of such Person) shall be a
Guarantied Party only with respect to transactions under Swap Contracts that
were entered into during or prior to the time that such Person was a Lender.
 
AGREEMENT.
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make Term Loans and Guarantied Parties to make financial accommodations under
Swap Contracts and Cash Management Documents, the Guarantors hereby agree as
follows:
 
 
1

--------------------------------------------------------------------------------

 
 
SECTION 1. Guaranty. The Guarantors hereby jointly and severally unconditionally
and irrevocably guarantee the full and prompt payment when due, whether at
stated maturity, by acceleration or otherwise, of, and the performance of,
(a) the Obligations, whether now or hereafter existing and whether for
principal, interest, fees, expenses or otherwise, (b) all Swap Obligations owed
to any Guarantied Party under a Swap Contract, each a "Guarantied Swap
Contract"), (c) all Cash Management Obligations owed to any Lender or any
Affiliate of such Lender (provided that at the time such Cash Management
Obligation arose such Lender is a party to the Credit Agreement), (d) any and
all out-of-pocket expenses (including, without limitation, expenses and
reasonable counsel fees and expenses of the Administrative Agent and the other
Guarantied Parties) incurred by any of the Guarantied Parties in enforcing any
rights under this Guaranty or under any other Loan Document, and (e) all present
and future amounts in respect of the foregoing that would become due but for the
operation of any provision of Debtor Relief Laws, and all present and future
accrued and unpaid interest, including, without limitation, all post-petition
interest if any Loan Party voluntarily or involuntarily becomes subject to any
Debtor Relief Laws (the items set forth in clauses (a), (b), (c), (d) and (e)
being herein referred to as the "Guarantied Obligations"). Upon failure of the
Borrower to pay any of the Guarantied Obligations when due after the giving by
the Administrative Agent and/or the Guarantied Parties of any notice and the
expiration of any applicable cure period in each case provided for in the Credit
Agreement, the other Loan Documents, any Guarantied Swap Contract or any Cash
Management Document (whether at stated maturity, by acceleration or otherwise),
the Guarantors hereby further jointly and severally agree to promptly pay the
same after the Guarantors' receipt of notice from the Administrative Agent of
the Borrower's failure to pay the same, without any other demand or notice
whatsoever, including without limitation, any notice having been given to any
Guarantor of either the acceptance by the Guarantied Parties of this Guaranty or
the creation or incurrence of any of the Guarantied Obligations. This Guaranty
is an absolute guaranty of payment and performance of the Guarantied Obligations
and not a guaranty of collection, meaning that it is not necessary for the
Guarantied Parties, in order to enforce payment by the Guarantors, first or
contemporaneously to accelerate payment of any of the Guarantied Obligations, to
institute suit or exhaust any rights against any Loan Party, or to enforce any
rights against any collateral. Notwithstanding anything herein or in any other
Loan Document, any Guarantied Swap Contract or any Cash Management Document to
the contrary, in any action or proceeding involving any state corporate or other
entity Law, or any state or federal bankruptcy, insolvency, reorganization or
other Law affecting the rights of creditors generally, if, as a result of
applicable Law relating to fraudulent conveyance or fraudulent transfer,
including Section 548 of Bankruptcy Code or any applicable provisions of
comparable state Law (collectively, "Fraudulent Transfer Laws"), the obligations
of any Guarantor under this Section 1 would otherwise, after giving effect to
(a) all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under such Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Guarantor in respect of intercompany Debt to the
Borrower to the extent that such Debt would be discharged in an amount equal to
the amount paid by such Guarantor hereunder) and (b) to the value as assets of
such Guarantor (as determined under the applicable provisions of such Fraudulent
Transfer Laws) of any rights of subrogation, contribution, reimbursement,
indemnity or similar rights held by such Guarantor pursuant to (i) applicable
requirements of Law, (ii) Section 10 hereof or (iii) any other contractual
obligations providing for an equitable allocation among such Guarantor and other
Subsidiaries or Affiliates of the Borrower of obligations arising under this
Guaranty or other guaranties of the Guarantied Obligations by such parties, be
held or determined to be void, invalid or unenforceable, or subordinated to the
claims of any other creditors, on account of the amount of its liability under
this Section 1, then the amount of such liability shall, without any further
action by such Guarantor, any Guarantied Party, the Administrative Agent or any
other Person, be automatically limited and reduced to the highest amount that is
valid and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.
 
 
2

--------------------------------------------------------------------------------

 


SECTION 2. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Credit
Agreement, the Term Loan Notes, the other Loan Documents, the Guarantied Swap
Contracts and the Cash Management Documents, without set-off or counterclaim,
and regardless of any Applicable Law now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Guarantied Parties
with respect thereto. The liability of each Guarantor under this Guaranty shall
be absolute and unconditional irrespective of:
 
(a) any lack of validity or enforceability of any provision of any other Loan
Document, any Guarantied Swap Contract or any Cash Management Document or any
other agreement or instrument relating to any of the foregoing, or avoidance or
subordination of any of the Guarantied Obligations;
 
(b) any change in the time, manner or place of payment of, or in any other term
of, or any increase in the amount of, all or any of the Guarantied Obligations,
or any other amendment or waiver of any term of, or any consent to departure
from any requirement of, the Credit Agreement, the Term Loan Notes or any of the
other Loan Documents, any Guarantied Swap Contract or any Cash Management
Document;
 
(c) any exchange, release or non-perfection of any Lien on any collateral for,
or any release of any other Loan Party or amendment or waiver of any term of any
other guaranty of, or any consent to departure from any requirement of any other
guaranty of, all or any of the Guarantied Obligations;
 
(d) the absence of any attempt to collect any of the Guarantied Obligations from
the Borrower or from any other Loan Party or any other action to enforce the
same or the election of any remedy by any of the Guarantied Parties;
 
(e) any waiver, consent, extension, forbearance or granting of any indulgence by
any of the Guarantied Parties with respect to any provision of any other Loan
Document, any Guarantied Swap Contract or any Cash Management Document;
 
(f) the election by any of the Guarantied Parties in any proceeding under any
Debtor Relief Law;
 
(g) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under any Debtor Relief Law; or
 
(h) any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of the Borrower or any Guarantor other than payment or
performance of the Guarantied Obligations.
 
3

--------------------------------------------------------------------------------


 
SECTION 3. Waiver.
 
(a) Each Guarantor hereby (i) waives (A) promptness, diligence, and, except as
otherwise provided herein, notice of acceptance and any and all other notices,
including, without limitation, notice of intent to accelerate and notice of
acceleration, with respect to any of the Guarantied Obligations or this
Guaranty, (B) any requirement that any of the Guarantied Parties protect,
secure, perfect or insure any security interest in or other Lien on any property
subject thereto or exhaust any right or take any action against the Borrower or
any other Person or any collateral, (C) the filing of any claim with a court in
the event of receivership or bankruptcy of the Borrower or any other Person,
(D) except as otherwise provided herein, protest or notice with respect to
nonpayment of all or any of the Guarantied Obligations, (E) to the extent not
prohibited by Law, the benefit of any statute of limitation, (F) all demands
whatsoever (and any requirement that demand be made on the Borrower or any other
Person as a condition precedent to such Guarantor's obligations hereunder),
(G) all rights by which any Guarantor might be entitled to require suit on an
accrued right of action in respect of any of the Guarantied Obligations or
require suit against the Borrower or any other Guarantor or Person, whether
arising pursuant to Section 34.02 of the Texas Business and Commerce Code, as
amended, Section 17.001 of the Texas Civil Practice and Remedies Code, as
amended, Rule 31 of the Texas Rules of Civil Procedure, as amended, or
otherwise, (H) any defense based upon an election of remedies by any Guarantied
Party, or (I) notice of any events or circumstances set forth in clauses (a)
through (h) of Section 2 hereof; and (ii) covenants and agrees that, except as
otherwise agreed by the parties, this Guaranty will not be discharged except by
(A) complete payment and performance of the Guarantied Obligations and any other
obligations of such Guarantor contained herein or (B) as to any Guarantor, upon
the sale or other disposition of all of the Equity Interests of such Guarantor
as permitted under the Credit Agreement.
 
(b) If, in the exercise of any of its rights and remedies, any of the Guarantied
Parties shall forfeit any of its rights or remedies, including, without
limitation, its right to enter a deficiency judgment against the Borrower or any
other Person, whether because of any Applicable Law pertaining to "election of
remedies" or the like, each Guarantor hereby consents to such action by such
Guarantied Party and waives any claim based upon such action. Any election of
remedies which, by reason of such election, results in the denial or impairment
of the right of such Guarantied Party to seek a deficiency judgment against the
Borrower or any other Person shall not impair the obligation of such Guarantor
to pay the full amount of the Guarantied Obligations or any other obligation of
such Guarantor contained herein.
 
(c) In the event any of the Guarantied Parties shall bid at any foreclosure or
trustee's sale or at any private sale permitted by Law or under any of the Loan
Documents, any Guarantied Swap Contract or any Cash Management Document, to the
extent not prohibited by Applicable Law, such Guarantied Party may bid all or
less than the amount of the Guarantied Obligations and the amount of such bid,
if successful, need not be paid by such Guarantied Party but shall be credited
against the Guarantied Obligations.
 
4

--------------------------------------------------------------------------------


 
(d) Each Guarantor agrees that notwithstanding the foregoing and without
limiting the generality of the foregoing if, after the occurrence and during the
continuance of an Event of Default, the Guarantied Parties are prevented by
Applicable Law from exercising their respective rights to accelerate the
maturity of the Guarantied Obligations, to collect interest on the Guarantied
Obligations, or to enforce or exercise any other right or remedy with respect to
the Guarantied Obligations, or the Administrative Agent is prevented from taking
any action to realize on the collateral, such Guarantor agrees to pay to the
Administrative Agent for the account of the Guarantied Parties, upon demand
therefor, for application to the Guarantied Obligations, the amount that would
otherwise have been due and payable had such rights and remedies been permitted
to be exercised by the Guarantied Parties.
 
(e) Each Guarantor hereby assumes responsibility for keeping itself informed of
the financial condition of the Borrower and of each other Loan Party, and of all
other circumstances bearing upon the risk of nonpayment of the Guarantied
Obligations or any part thereof, that diligent inquiry would reveal. Each
Guarantor hereby agrees that the Guarantied Parties shall have no duty to advise
any Guarantor of information known to any of the Guarantied Parties regarding
such condition or any such circumstance. In the event that any of the Guarantied
Parties in its sole discretion undertakes at any time or from time to time to
provide any such information to any Guarantor, such Guarantied Party shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which, pursuant to accepted
or reasonable banking or commercial finance practices, such Guarantied Party
wishes to maintain as confidential, or (iii) to make any other or future
disclosures of such information or any other information to such Guarantor.
 
(f) Each Guarantor consents and agrees that the Guarantied Parties shall be
under no obligation to marshal any assets in favor of any Guarantor or any other
Loan Party or otherwise in connection with obtaining payment of any or all of
the Guarantied Obligations from any Person or source.
 
SECTION 4. Representations and Warranties. Each Guarantor hereby represents and
warrants to the Guarantied Parties that the representations and warranties set
forth in Article V of the Credit Agreement as they relate to such Guarantor or
to the Loan Documents to which such Guarantor is a party are true and correct in
all material respects in the manner specified in the Credit Agreement and the
Guarantied Parties shall be entitled to rely on each of them as if they were
fully set forth herein.
 
SECTION 5. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom shall in any
event be effective unless the same shall be in writing, approved by the Required
Lenders (or by all the Lenders where the approval of each Lender is required
under the Credit Agreement) and signed by the Administrative Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
 
SECTION 6. Addresses for Notices. All notices and other communications provided
for hereunder shall be effectuated in the manner provided for in Section 10.02
of the Credit Agreement; provided, that if a notice or communication hereunder
is sent to a Guarantor, said notice shall be addressed to such Guarantor, in
care of the Borrower at the Borrower's then current address (or facsimile
number) for notice under the Credit Agreement.
 
5

--------------------------------------------------------------------------------


 
SECTION 7. No Waiver; Remedies.
 
(a) No failure on the part of any Guarantied Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by Applicable
Law or any of the other Loan Documents, any Guarantied Swap Contract or any Cash
Management Document.
 
(b) No waiver by the Guarantied Parties of any default shall operate as a waiver
of any other default or the same default on a future occasion, and no action by
any of the Guarantied Parties permitted hereunder shall in way affect or impair
any of the rights of the Guarantied Parties or the obligations of any Guarantor
under this Guaranty or under any of the other Loan Documents, any Guarantied
Swap Contract or any Cash Management Document, except as specifically set forth
in any such waiver. Any determination by a court of competent jurisdiction of
the amount of any principal and/or interest or other amount constituting any of
the Guarantied Obligations shall be conclusive and binding on each Guarantor
irrespective of whether such Guarantor was a party to the suit or action in
which such determination was made, provided that the Borrower was so a party.
 
SECTION 8. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default under the Credit Agreement, each of the Guarantied Parties
is hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set-off and apply any and all deposits (general
or special (except trust and escrow accounts), time or demand, provisional or
final) at any time held and other Debt at any time owing by such Guarantied
Party to or for the credit or the account of each Guarantor against any and all
of the obligations of such Guarantor now or hereafter existing under this
Guaranty, irrespective of whether or not such Guarantied Party shall have made
any demand under this Guaranty and although such obligations may be contingent
and unmatured; provided, however, such Guarantied Party shall promptly notify
such Guarantor and the Borrower after such set-off and the application made by
such Guarantied Party. The rights of each Guarantied Party under this Section 8
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which such Guarantied Party may have.
 
SECTION 9. Continuing Guaranty; Transfer of Term Loan Notes. This Guaranty
(a)(i) is a continuing guaranty and shall remain in full force and effect until
the date upon which all Guarantied Obligations are finally paid in full, the
Commitments are terminated and all Guarantied Swap Contracts have expired or
terminated (the "Release Date") and (ii) binding upon each Guarantor, its
permitted successors and assigns, and (b) inures to the benefit of and be
enforceable by the Guarantied Parties and their respective successors, permitted
transferees, and permitted assigns. Without limiting the generality of the
foregoing clause (b), each of the Guarantied Parties may assign or otherwise
transfer the Term Loan Note held by it or the Guarantied Obligations owed to it
to any other Person, and such other Person shall thereupon become vested with
all the rights in respect thereof granted to such Guarantied Party herein or
otherwise with respect to the Term Loan Note and the Guarantied Obligations so
transferred or assigned, subject, however, to compliance with the provisions of
Section 10.06 of the Credit Agreement in respect of assignments. No Guarantor
may assign any of its obligations under this Guaranty without first obtaining
the written consent of the Lenders as set forth in the Credit Agreement.
 
6

--------------------------------------------------------------------------------


 
SECTION 10. Reimbursement. To the extent that any Guarantor shall be required
hereunder to pay a portion of the Guarantied Obligations exceeding the greater
of (a) the amount of the economic benefit actually received by such Guarantor
from the Term Loans, Guarantied Swap Contracts and Cash Management Documents and
(b) the amount such Guarantor would otherwise have paid if such Guarantor had
paid the aggregate amount of the Guarantied Obligations (excluding the amount
thereof repaid by the Borrower) in the same proportion as such Guarantor's net
worth at the date enforcement is sought hereunder bears to the aggregate net
worth of all the Guarantors at the date enforcement is sought hereunder, then
such Guarantor shall be reimbursed by such other Guarantors for the amount of
such excess, pro rata, based on the respective net worths of such other
Guarantors at the date enforcement hereunder is sought. Notwithstanding anything
to the contrary, each Guarantor agrees that the Guarantied Obligations may at
any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing its guaranty herein or effecting the
rights and remedies of the Guarantied Parties hereunder. This Section 10 is
intended only to define the relative rights of the Guarantors, and nothing set
forth in this Section 10 is intended to or shall impair the obligations of the
Guarantors, jointly and severally, to pay to the Guarantied Parties the
Guarantied Obligations as and when the same shall become due and payable in
accordance with the terms hereof.
 
SECTION 11. Application of Payments. All amounts and property received by
Administrative Agent and Guarantied Parties pursuant to this Guaranty (including
amounts and property received or applied pursuant to Section 8 or application of
other rights of set-off) shall be applied as provided in Section 8.03 of the
Credit Agreement.
 
SECTION 12. Reinstatement. This Guaranty shall remain in full force and effect
and continue to be effective should any petition be filed by or against any Loan
Party for liquidation or reorganization, should any Loan Party become insolvent
or make an assignment for the benefit of creditors or should a receiver or
trustee be appointed for all or any significant part of any Loan Party's assets,
and shall, to the fullest extent permitted by Applicable Law, continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Guarantied Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligees of the Guarantied Obligations or such part thereof,
whether as a "voidable preference," "fraudulent transfer," or otherwise, all as
though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Guarantied Obligations shall, to the fullest extent permitted by Law, be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
 
SECTION 13. GOVERNING LAW.
 
(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; AND APPLICABLE FEDERAL LAW.
 
7

--------------------------------------------------------------------------------


 
(b) EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN DALLAS
COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
TEXAS (DALLAS DIVISION), AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GUARANTOR,
THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (c) OF THIS
SECTION. EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d) EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF THE STATE OF TEXAS.
 
8

--------------------------------------------------------------------------------


 
SECTION 14. Waiver of Right to Trial by Jury. EACH GUARANTOR, THE ADMINISTRATIVE
AGENT AND EACH GUARANTIED PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO, ANY GUARANTIED PARTY OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH
GUARANTIED PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS GUARANTY AND ANY GUARANTIED PARTY MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.
 
SECTION 15. Section Titles. The Section titles contained in this Guaranty are
and shall be without substantive meaning or content of any kind whatsoever and
are not to be used in interpretation of this Guaranty.
 
SECTION 16. Execution in Counterparts. This Guaranty may be executed in any
number of counterparts (and by different parties hereto in separate
counterparts), each of which when so executed and delivered shall be deemed to
be an original, all of which taken together shall constitute one and the same
Guaranty.
 
SECTION 17. Miscellaneous. All references herein to the Borrower or to any
Guarantor shall include their respective successors and assigns, including,
without limitation, a receiver, trustee or debtor-in-possession of or for the
Borrower or such Guarantor. All references to the singular shall be deemed to
include the plural where the context so requires.
 
SECTION 18. Subrogation and Subordination.
 
(a) Subrogation. Notwithstanding any reference to subrogation contained herein
to the contrary, each Guarantor hereby irrevocably agrees that until the Release
Date that such Guarantor shall not exercise any claim or other rights which it
may have or hereafter acquire against the Borrower that arise from the
existence, payment, performance or enforcement of such Guarantor's obligations
under this Guaranty, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, any right to
participate in any claim or remedy of any Guarantied Party against the Borrower
or any collateral which any Guarantied Party now has or hereafter acquires,
whether or not such claim, remedy or right arises in equity, or under contract,
statutes or common law, including without limitation, the right to take or
receive from the Borrower, directly or indirectly, in cash or other property or
by set-off or in any other manner, payment or security on account of such claim
or other rights. If any amount shall be paid to any Guarantor in violation of
the preceding sentence and the Guarantied Obligations shall not have been paid
in full, such amount shall be deemed to have been paid to such Guarantor for the
benefit of, and held in trust for the benefit of, the Guarantied Parties, and
shall forthwith be paid to the Administrative Agent to be credited and applied
upon the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Credit Agreement. Each Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by the Credit Agreement and that the waiver set forth in this
Section 18 is knowingly made in contemplation of such benefits.
 
9

--------------------------------------------------------------------------------


 
(b) Subordination. With respect to each Guarantor, all debt and other
liabilities of the Borrower or any other Loan Party to such Guarantor ("Loan
Party Debt") are expressly subordinate and junior to the Guarantied Obligations
and any instruments evidencing the Loan Party Debt to the extent provided below.
 
(i) Until the Release Date, each Guarantor agrees that it will not request,
demand, accept, or receive (by set-off or other manner) any payment amount,
credit or reduction of all or any part of the amounts owing under the Loan Party
Debt or any security therefor, except as specifically allowed pursuant to
clause (ii) below;
 
(ii) Notwithstanding the provisions of clause (i) above, the Borrower and each
other Loan Party may pay to such Guarantor and such Guarantor may request,
demand, accept and receive and retain from the Borrower or such other Loan Party
payments, credits or reductions of all or any part of the amounts owing under
the Loan Party Debt or any security therefor on the Loan Party Debt, provided
that the Borrower's and such other Loan Party's right to pay and such
Guarantor's right to receive any such amount shall automatically and be
immediately suspended and cease (A) upon the occurrence and during the
continuance of an Event of Default or (B) if, after taking into account the
effect of such payment, an Event of Default would occur and be continuing. Such
Guarantor's right to receive amounts under this clause (ii) (including any
amounts which theretofore may have been suspended) shall automatically be
reinstated at such time as the Event of Default which was the basis of such
suspension has been cured or waived (provided that no subsequent Event of
Default has occurred) or such earlier date, if any, as the Administrative Agent
gives notice to the Guarantors of reinstatement by the Required Lenders, in the
Required Lenders' sole discretion;
 
(iii) If any Guarantor receives any payment on the Loan Party Debt in violation
of this Guaranty, such Guarantor will hold such payment in trust for the
Guarantied Parties and will immediately deliver such payment to the
Administrative Agent; and
 
(iv) In the event of the commencement or joinder of any suit, action or
proceeding of any type (judicial or otherwise) or proceeding under any Debtor
Relief Law against the Borrower or any other Loan Party (an "Insolvency
Proceeding") and subject to court orders issued pursuant to the applicable
Debtor Relief Law, the Guarantied Obligations shall first be paid, discharged
and performed in full before any payment or performance is made upon the Loan
Party Debt notwithstanding any other provisions which may be made in such
Insolvency Proceeding. In the event of any Insolvency Proceeding, each Guarantor
will at any time prior to the Release Date (A) file, at the request of any
Guarantied Party, any claim, proof of claim or similar instrument necessary to
enforce the Borrower's or such other Loan Party's obligation to pay the Loan
Party Debt, and (B) hold in trust for and pay to the Administrative Agent, for
the benefit of Guarantied Parties, any and all monies, obligations, property,
stock dividends or other assets received in any such proceeding on account of
the Loan Party Debt in order that the Guarantied Parties may apply such monies
or the cash proceeds of such other assets to the Guarantied Obligations.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 19. Guarantor Insolvency. Should any Guarantor voluntarily seek, consent
to, or acquiesce in the benefits of any Debtor Relief Law or become a party to
or be made the subject of any proceeding provided for by any Debtor Relief Law
(other than as a creditor or claimant) that could suspend or otherwise adversely
affect the rights of any Guarantied Party granted hereunder, then, the
obligations of such Guarantor under this Guaranty shall be, as between such
Guarantor and such Guarantied Party, a fully-matured, due, and payable
obligation of such Guarantor to such Guarantied Party (without regard to whether
there is an Event of Default under the Credit Agreement or whether any part of
the Guarantied Obligations is then due and owing by the Borrower to such
Guarantied Party), payable in full by such Guarantor to the Administrative
Agent, for the benefit of such Guarantied Party, upon demand, which shall be the
estimated amount owing in respect of the contingent claim created hereunder.
 
SECTION 20. Rate Provision. It is not the intention of any Guarantied Party to
make an agreement violative of the Laws of any applicable jurisdiction relating
to usury. Regardless of any provision in this Guaranty, no Guarantied Party
shall ever be entitled to contract, charge, receive, collect or apply, as
interest on the Guarantied Obligations, any amount in excess of the Highest
Lawful Rate. In no event shall any Guarantor be obligated to pay any amount in
excess of the Highest Lawful Rate. If from any circumstance the Administrative
Agent or any Guarantied Party shall ever receive, collect or apply anything of
value deemed excess interest under Applicable Law, an amount equal to such
excess shall be applied first to the reduction of the principal amount of
outstanding Term Loans, second to the reduction of principal of any other
Guarantied Obligations, and third any remainder shall be promptly refunded to
the payor. In determining whether or not interest paid or payable with respect
to the Guarantied Obligations, under any specified contingency, exceeds the
Highest Lawful Rate, the Guarantors and the Guarantied Parties shall, to the
maximum extent permitted by Applicable Law, (a) characterize any non-principal
payment as an expense, fee or premium rather than as interest, (b) amortize,
prorate, allocate and spread the total amount of interest throughout the full
term of such Guarantied Obligations so that the interest paid on account of such
Guarantied Obligations does not exceed the Highest Lawful Rate and/or
(c) allocate interest between portions of such Guarantied Obligations; provided,
that if the Guarantied Obligations are paid and performed in full prior to the
end of the full contemplated term thereof, and if the interest received for the
actual period of existence thereof exceeds the Highest Lawful Rate, the
Guarantied Parties shall refund to the payor the amount of such excess or credit
the amount of such excess against the total principal amount owing, and, in such
event, no Guarantied Party shall be subject to any penalties provided by any
laws for contracting for, charging or receiving interest in excess of the
Highest Lawful Rate.
 
SECTION 21. Severability. Any provision of this Guaranty which is for any reason
prohibited or found or held invalid or unenforceable by any court or
Governmental Authority shall be ineffective to the extent of such prohibition or
invalidity or unenforceability, without invalidating the remaining provisions
hereof in such jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
SECTION 22. Additional Guarantors. Upon the execution and delivery by any other
Person of a Guaranty Supplement in substantially the form of Exhibit A (each, a
"Guaranty Supplement"), such Person shall become a "Guarantor" hereunder with
the same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any Guaranty Supplement shall not require the consent
of any other Guarantor. The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guaranty.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 23. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES REGARDING THE SUBJECT MATTER
HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 
SECTION 24. Conflicts. If in the event of a conflict between the terms and
conditions of this Guaranty and the terms and conditions of the Credit
Agreement, the terms and conditions of the Credit Agreement shall control.
 
SECTION 25. Taxes.
 
(a) Except as provided below in this Section 25, any and all payments by each
Guarantor to or for the account of the Administrative Agent or any Lender under
this Guaranty, any other Loan Document or any Guarantied Swap Contract shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, now or thereafter imposed, and all liabilities with respect
thereto, excluding, in the case of any Guarantied Party, or its applicable
lending office, or any branch or affiliate thereof, taxes imposed on or measured
by its net income (including net income taxes imposed by means of a backup
withholding tax) franchise taxes, branch taxes, taxes on doing business or taxes
measured by or imposed upon the overall capital or net worth of any Guarantied
Party or its applicable lending office, or any branch or affiliate thereof, in
each case imposed: (i) by the jurisdiction under the laws of which the
Administrative Agent, or such Lender, applicable lending office, branch or
affiliate is organized or is located, or in which the principal executive office
of any Guarantied Party is located, or any nation within which such jurisdiction
is located or any political subdivision thereof; or (ii) by reason of any
present or former connection between the jurisdiction imposing such tax and such
Guarantied Party, applicable lending office, branch or affiliate other than a
connection arising solely from such Guarantied Party having executed, delivered
or performed its obligation under, or received payment under or enforced this
Agreement (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as "Taxes"). If any Guarantor shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under this
Guaranty, any other Loan Document or any Guarantied Swap Contract to any
Guarantied Party, (i) the sum payable shall be increased as necessary to yield
to such Guarantied Party an amount equal to the sum it would have received had
no such deductions been made, (ii) such Guarantor shall make such deductions,
(iii) such Guarantor shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
30 days after the date of such payment, such Guarantor shall furnish to the
Administrative Agent (which shall forward the same to such Guarantied Party) the
original or a certified copy of a receipt evidencing payment thereof; provided,
however, that such Guarantor shall be entitled to deduct and withhold any Taxes
and shall not be required to increase any such amounts payable to any Guarantied
Party with respect to Taxes (i) that are directly attributable to such
Guarantied Party's failure to comply with the requirements of Section 3.06(a) of
the Credit Agreement or (ii) that are U.S. withholding taxes imposed on amounts
payable to such Lender at the time such Guarantied Party becomes a party to the
Credit Agreement.


12

--------------------------------------------------------------------------------


(b) In addition, each Guarantor agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under this Guaranty,
any other Loan Document or any Guarantied Swap Contract or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, this Guaranty, any other Loan Document or any Guarantied Swap Contract,
except that no Guarantor shall be obligated to pay any such taxes, charges or
similar levies that are incurred or payable by any Person in connection with any
assignment referred to in Section 10.06(b) of the Credit Agreement, any
participation referred to in Section 10.06(d) of the Credit Agreement or any
pledge or security interest referred to in Section 10.06(f) of the Credit
Agreement (such taxes, charges and similar levies with respect to which the
Guarantors are obligated to pay are hereinafter referred to as "Other Taxes").
 
(c) If any Guarantor shall be required to pay any Taxes or Other Taxes from or
in respect of any sum payable under this Guaranty, any other Loan Document or
any Guarantied Swap Contract to any Guarantied Party, such Guarantor shall also
pay to the Administrative Agent (for the account of such Guarantied Party) or to
such Guarantied Party, but without duplication in respect of such amounts
payable hereunder, at the time interest on the Guarantied Obligations is paid,
such additional amount that such Guarantied Party specifies as necessary to
preserve the after-tax yield (after factoring in all taxes, including taxes
imposed on or measured by net income) such Guarantied Party would have received
if such Taxes or Other Taxes had not been imposed.
 
(d) Each Guarantor agrees to indemnify each Guarantied Party for (i) the full
amount of Taxes and Other Taxes incurred by or on account of any obligation of
such Guarantor hereunder (including any Taxes or Other Taxes imposed or asserted
by any jurisdiction on amounts payable under this Section) that are paid by such
Guarantied Party, (ii) amounts payable under Section 25(c) and (iii) any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Payment under this subsection (d) shall be made within 30 days after the date
the Guarantied Party makes a demand therefor.
 
(e) Any Guarantied Party claiming any additional amounts payable pursuant to
this Section 25 shall use its reasonable best efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its lending office, if the making of such a change would avoid
the need for, or reduce the amount of, any such additional amounts which may
thereafter accrue and would not, in the reasonable judgment of such Guarantied
Party, be disadvantageous to such Guarantied Party.
 
13

--------------------------------------------------------------------------------


 
(f) Each Guarantied Party agrees that (i) it will take all reasonable actions by
all usual means to maintain all exemptions, if any, available to it from United
States withholding taxes (whether available by treaty, existing administrative
waiver, by virtue of the location of any Guarantied Party's lending office) and
(ii) otherwise cooperate with the Borrower to minimize amounts payable by each
Guarantor under this Section 25; provided, however, the Guarantied Parties shall
not be obligated by reason of this Section 25(f) to contest the payment of any
Taxes or Other Taxes or to disclose any information regarding its tax affairs or
tax computations or reorder its tax or other affairs or tax or other planning.
Subject to the foregoing, to the extent any Guarantor pays sums pursuant to this
Section 25 Guarantied Party receives a refund of any or all of such sums, such
refund shall be promptly paid to such Guarantor, provided that no Default is in
existence at such time. Notwithstanding anything in this Section 24 to the
contrary, the demand by any Guarantied Party for the payment of Taxes or Other
Taxes under this Section 25 shall not include any Taxes or Other Taxes that
occurred 180 days prior to the date that such Guarantied Party notifies the
Borrower of such Taxes or Other Taxes no later than 180 days after the date that
such Guarantied Party had actual knowledge of such Taxes or Other Taxes, except
to the extent that any such Taxes or Other Taxes are retroactive according to
the terms of the applicable provisions related thereto.
 
(g) The obligations of each Guarantor and each Lender or Participant under this
Section 25 shall survive the termination of this Agreement and the payment of
the Term Loans and all other amounts payable hereunder and under the other Loan
Documents.
 

--------------------------------------------------------------------------------

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

--------------------------------------------------------------------------------



14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer on the date first above written.
 
BROOKHOLLOW CORPORATION
BROOK HOLLOW PROPERTIES, INC.
BROOKHOLLOW OF ALEXANDRIA, INC.
BROOKHOLLOW OF VIRGINIA, INC.
SOUTHWESTERN FINANCIAL CORPORATION
CREOLE CORPORATION
PARTIN LIMESTONE PRODUCTS, INC.
RIVERSIDE CEMENT HOLDINGS COMPANY
TXI AVIATION, INC.
TXI CEMENT COMPANY
TXI RIVERSIDE INC.
TXI TRANSPORTATION COMPANY
TXI CALIFORNIA INC.
PACIFIC CUSTOM MATERIALS, INC.
TXI POWER COMPANY
TEXAS INDUSTRIES HOLDINGS, LLC
TEXAS INDUSTRIES TRUST
TXI LLC
TXI OPERATING TRUST
   
By:
   
Kenneth R. Allen
 
Vice President and Treasurer

 
15

--------------------------------------------------------------------------------


 
RIVERSIDE CEMENT COMPANY
   
By:
   
Kenneth R. Allen
 
Assistant General Manager - Treasurer



16

--------------------------------------------------------------------------------




TXI OPERATIONS, LP
  By:
TXI Operating Trust, its general partner
   
By:
   
Kenneth R. Allen
 
Vice President and Treasurer

 
NOTICE ADDRESS FOR ALL
GUARANTORS:


1341 West Mockingbird Lane
Dallas, Texas 75247
Phone No.:     (972) 647-6730
Fax No.:         (972) 647-3964
Attention:       Kenneth R. Allen


17

--------------------------------------------------------------------------------


 
EXHIBIT A TO GUARANTY
 


GUARANTY SUPPLEMENT NO. ___
 
THIS GUARANTY SUPPLEMENT NO. ___ (this "Guaranty Supplement") dated as of
___________________, to the Guaranty dated as of March 20, 2008 (such agreement,
together with all amendments and restatements and guaranty supplements, the
"Guaranty"), among the initial signatories thereto and each other Person who
from time to time thereafter became a party thereto pursuant to Section 22
thereof (each, individually, a "Guarantor" and, collectively, the "Guarantors"),
in favor of Administrative Agent for the benefit of Guarantied Parties.
 
BACKGROUND.
 
Capitalized terms not otherwise defined herein have the meaning specified in the
Guaranty. The Guaranty provides that additional parties may become Guarantors
under the Guaranty by execution and delivery of this form of Guaranty
Supplement. Pursuant to the provisions of Section 22 of the Guaranty, the
undersigned is becoming an Additional Guarantor under the Guaranty. The
undersigned desires to become a Guarantor under the Guaranty in order to induce
Guarantied Parties to continue to make credit extensions and accommodations
under the Loan Documents, Guarantied Swap Contracts and Cash Management
Documents.
 
AGREEMENT.
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make Term Loans, and Guarantied Parties to make financial accommodations under
Swap Contracts and Cash Management Documents, the undersigned hereby agrees as
follows:
 
SECTION 1. In accordance with the Guaranty, the undersigned hereby becomes a
Guarantor under the Guaranty with the same force and effect as if it were an
original signatory thereto as a Guarantor and the undersigned hereby (a) agrees
to all the terms and provisions of the Guaranty applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof. Each reference to a "Guarantor" or an "Additional Guarantor"
in the Guaranty shall be deemed to include the undersigned.
 
SECTION 2. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect in accordance with its terms.
 
SECTION 3. THIS GUARANTY SUPPLEMENT AND THE GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED, THAT
ADMINISTRATIVE AGENT AND EACH OTHER GUARANTIED PARTY SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.
 
1

--------------------------------------------------------------------------------


 
SECTION 4. This Guaranty Supplement hereby incorporates by reference the
provisions of the Guaranty, which provisions are deemed to be a part hereof, and
this Guaranty Supplement shall be deemed to be a part of the Guaranty.
 
SECTION 5. This Guaranty Supplement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.
 

--------------------------------------------------------------------------------

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

--------------------------------------------------------------------------------

 
2

--------------------------------------------------------------------------------


 
EXECUTED as of the date above first written.


[ADDITIONAL GUARANTOR]
   
By:
 

Print Name:
 
Print Title:
 

 
ACCEPTED BY:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:
 

Print Name:
 
Print Title:
 

 
C - 1
Form of Guaranty

--------------------------------------------------------------------------------



EXHIBIT D
 
OPINION MATTERS
 
The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinions:
 

·
Section 5.01(a), (b) and (c)

 

·
Section 5.02

 

·
Section 5.03

 

·
Section 5.04

 

·
Section 5.06

 

·
Section 5.14(b)

 
D
Opinion Matters

--------------------------------------------------------------------------------


 
EXHIBIT E
 
FORM OF TERM LOAN NOTE
 
$ _________________________
_______________, _____

 
FOR VALUE RECEIVED, Texas Industries, Inc., a Delaware corporation (the
"Borrower"), hereby promises to pay to the order of ___________________________
(the "Lender"), on the Maturity Date (as defined in the Term Credit Agreement
referred to below) the principal amount of __________________ Dollars
($____________), or such lesser principal amount of the Term Loan (as defined in
such Credit Agreement) due and payable by the Borrower to the Lender on the
Maturity Date under that certain Term Credit Agreement, dated as of March 20,
2008 (as amended, extended, supplemented or otherwise modified in writing from
time to time, the "Agreement;" the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.
 
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates, and at such times as are specified in the
Agreement. All payments of principal of and interest on this Note shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent's Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
 
This Note is one of the Term Loan Notes referred to in the Agreement, is
entitled to the benefits thereof and is subject to optional and mandatory
prepayment in whole or in part as provided therein. This Note is also entitled
to the benefits of the Guaranty. Upon the occurrence of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. The Term Loan made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, Type and maturity of its Term Loan
and payments with respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and, except for notices for which provision is
expressly made in the Loan Documents, notice of protest, demand, intent to
accelerate, acceleration, dishonor and non-payment of this Note.
 
E - 1
Form of Term Loan Note

--------------------------------------------------------------------------------


 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.

 
TEXAS INDUSTRIES, INC.
 
By:
   
Name:
   
Title:
 

 
E - 2
Form of Term Loan Note

--------------------------------------------------------------------------------


 
REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO


Date
 
Type of
Loan Made
 
Amount of
Loan Made
 
End of
Interest
Period
 
Amount of
Principal or
Interest
Paid This
Date
 
Outstanding
Principal
Balance
This Date
 
Notation
Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
             

 
E - 3
Form of Term Loan Note

--------------------------------------------------------------------------------


 
EXHIBIT F
 
FORM OF TERM LOAN NOTICE
 
Date: ___________, _____
 
To:  Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Term Credit Agreement, dated as of March 20,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among Texas Industries, Inc.., a Delaware
corporation (the "Borrower"), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.
 
The undersigned hereby requests (select one):


 o  A Borrowing of Term Loans
  o  A conversion or continuation of Term Loans

 
1.
On                                                                                (a
Business Day).

 

2.
In the amount of $                                                  .

 

3.
Comprised of                                                           .

    [Type of Term Loan requested]

 

4.
For Eurodollar Rate Loans: with an Interest Period of         months.

 
TEXAS INDUSTRIES, INC.
 
By:
   
Name:
   
Title:
 



F - 1
Form of Term Loan Notice

--------------------------------------------------------------------------------

